Exhibit 10.1
 
ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is executed as of December 16,
2011 (the “Effective Date”), by and among RECYCOOL, INC., a Minnesota
corporation (“Seller”), MARTY ROSAUER, an individual (“M. Rosauer”), KURT
ROSAUER, an individual (“K. Rosauer”), DENNIS SCOTT, an individual (“Scott” and
collectively with M. Rosauer and K. Rosauer, the “Selling Principals”), and
GlyEco Acquisition Corp #1, an Arizona corporation (“Buyer”) and wholly-owned
subsidiary of GlyEco, Inc., a Nevada corporation (“GlyEco” or the “Parent
Company”). For purposes of this Agreement, Seller, each of the Selling
Principals, Buyer and Parent Company are sometimes individually referred to as a
“Party” and collectively, as the “Parties.” All capitalized terms, if not
otherwise defined in the body of this Agreement, will have the meaning assigned
to such terms in Schedule 1-A attached hereto.


RECITALS


A.           Seller operates a business located in Minneapolis, Minnesota,
relating to processing used glycol streams, primarily used antifreeze, and
selling glycol as remanufactured product, including the collection and
distribution businesses relating thereto (the “Business”).


B.           Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Business and substantially all of the assets and properties of
Seller upon the terms and subject to the conditions and provisions set forth in
this Agreement.


C.           The parties desire that the consummation of the transactions
contemplated by this Agreement qualify as to the Seller and the Selling
Principals as a tax free reorganization under Section 368(a)(1)(C) of the
Internal Revenue Code of 1986, as amended. The Shares being delivered at Closing
as consideration are being delivered to the Selling Principals as set forth
below as directed by Seller in connection with consummating its Section
368(a)(1)(C) reorganization.


AGREEMENTS


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
conditions, and agreements contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:


1.           Purchase and Sale. Subject to the terms and conditions of this
Agreement, and with the exception of the Excluded Assets (defined below), Seller
agrees to sell to Buyer, and Buyer agrees to purchase from Seller on the Closing
Date, the Business and all of the assets and properties of Seller, including,
without limitation, those assets and properties of Seller listed on Schedule 1
attached hereto and/or otherwise defined in this Section 1, all of which are
referred to collectively in this Agreement as the “Assets.” The Assets to be
sold to Buyer as provided by this Agreement will be sold and transferred free
and clear of all Encumbrances and will include, without limitation, the
following items:


1.1           Personal Property. All equipment, tools, machinery, furniture,
supplies, materials, and other tangible personal property of Seller used in any
manner in connection with the Assets or the Business or located on the Real
Property (as defined below), whether owned or leased (“Personal Property”);


1.2           Inventory. All inventories of Seller, wherever located, including
all finished goods, work in process, raw materials, spare parts, and all other
materials and supplies to be used or consumed by Seller in the production of
finished goods or produced or used in connection with the Assets or the Business
(“Inventory”);
 
 
 

--------------------------------------------------------------------------------

 


1.3           Intangible Property. All intangible property, other than
previously described, of Seller in any manner related to the Assets or the
Business (“Intangible Property”);


1.4           Contractual Rights. Any and all rights of Seller in any manner
related to the ownership, possession, lease, or use of the Assets or the
Business, rights in or claims under agreements, contracts, leases, permits,
licenses, franchises, purchase and sales orders, covenants not to compete, and
all other contracts of any nature whatsoever relating to the Assets or the
Business (“Contractual Rights”), including, without limitation, the Contractual
Rights described on Schedule 1.4 attached to this Agreement;


1.5           Books and Records. All of Seller’s books, records, and other
documents and information relating to the Assets or the Business, including,
without limitation, all customer, client, vendor, and supplier lists, sales
literature, inventory records, referral sources, research and development
reports, purchase orders and invoices, sales orders and sales order log books,
commission records, correspondence, product data, price lists, quotes and bids,
production reports and records, service and warranty records, equipment logs,
operating guides and manuals, financial and accounting records, creative
materials, advertising materials, promotional materials, studies, reports, and
catalogues and brochures of every kind and nature;


1.6           Intellectual Property. All of the following in any manner related
to the ownership, possession, operation, or use of the Assets or the Business,
including, without limitation, the intellectual property listed on Schedule 6.13
of the Seller Disclosure Schedule (collectively, the “Intellectual Property”):


A.           All trade names, trademarks, service marks, and trade dress,
including all registrations and applications therefor (collectively, the
“Trademarks”);


B.           All patents and patent applications, including all inventions
contained therein, any reissue, continuation, partial continuation, division,
extension, or reexamination thereof (collectively, the “Patents”);


C.           All copyrights and mask works, registered or unregistered,
statutory or common law, including all applications for registration therefor
(collectively, the “Copyrights”);


D.           All trade secrets, know-how, inventions, models, confidential
business information, product designs, processes, drawings, formulae, customer
lists, supplier and distribution lists, price lists, customer files, computer
programs, technical and engineering data, trade information, catalogs, and
marketing materials (collectively, the “Other Proprietary Rights”); and


E.           All licenses or similar agreements to which Seller is a party,
either as licensee or licensor, relating to Trademarks, Patents, Copyrights, or
Other Proprietary Rights (collectively, the “Licenses”);


1.7           Real Property. All right and interest in and to the real property
possessed by Seller relating to the Business as specifically described on
Schedule 1.7 attached to this Agreement, including, without limitation (i) all
privileges, rights, easements, hereditaments, and appurtenances belonging to or
for the benefit of such land, (ii) all leases of such land in which the rights
and benefits comprising ownership of the land and the improvements thereon or to
be constructed thereon, if any, are transferred to the tenant (and all land,
improvements, and appurtenances subject to such leases), and (iii) all water,
mineral, oil, gas, and other hydrocarbons located in, on, or under such land
(collectively, the “Real Property”);
 
 
 

--------------------------------------------------------------------------------

 
 
1.8           Accounts Receivable.  All of Seller’s (i) trade accounts
receivable less than ninety days and other rights to payment from customers of
Seller and the full benefit of all security for such accounts or rights to
payment, including all trade accounts receivable representing amounts receivable
in respect of goods shipped or products sold or services rendered to customers
of Seller, (ii) all other accounts or notes receivable of Seller and the full
benefit of all security for such accounts or notes, and (iii) any claim, remedy,
or other right related to any of the foregoing;


1.9           Goodwill. Goodwill of Seller, all related tangibles and
intangibles, which relate to the Assets or the Business and all rights to
continue to use the Assets; and


1.10         Miscellaneous Assets. Any and all other assets, properties, rights,
or other interests of Seller, tangible or intangible, used in connection with
the Assets or the Business.


2.           Excluded Assets; Assumed Liabilities.


2.1           Excluded Assets. Buyer will not acquire those assets of Seller
specifically described on Schedule 2.1 attached to this Agreement (the
“Excluded Assets”), which will remain the property of Seller after the Closing.


2.2           Assumed Liabilities; Retained Liabilities. Buyer will not assume
or be deemed to have assumed, or to have any obligations to Seller, Selling
Principals, or third parties with respect to, any liabilities or obligations of
Seller, except for the liabilities and obligations specifically specified on
Schedule 2.2 attached to this Agreement (“Assumed Liabilities”), whether such
other liabilities and obligations arose or arise before or after, or mature
before or after, the Closing. All liabilities and obligations of Seller, except
for the Assumed Liabilities, will be deemed to be “Retained Liabilities” and
will be retained, paid, performed, and discharged solely by Seller.


3.           Purchase Price; Holdback; Closing.


3.1           The Purchase Price. The total aggregate purchase price for the
Assets will be $525,000 (the “Purchase Price”), which will be composed (subject
to adjustment as provided herein) of the aggregate of 525,000 restricted shares
of Common Stock (the “Shares”), $0.0001 par value per share (the “Common Stock”)
of the Parent Company.  The Shares to be issued shall not have been registered
under any applicable securities laws and shall be characterized as restricted
securities under the federal securities laws and any state securities laws. Each
certificate evidencing the Shares shall bear the legend or a similar legend
detailed in Section 10.8.  The Parties agree and acknowledge that the fair
market value for each of the Shares at the time of execution of that certain
deal points memo, dated July 28, 2011 relating to the Contemplated Transactions
was $1.00 per Share.


3.2           Payment of the Purchase Price; Holdback. The Purchase Price will
be payable to Seller as follows:


A. Payment at Closing.  At the Closing, the Parent Company will issue to the
Seller an aggregate of 417,500 of the Shares of Common Stock registered in the
name of the Selling Principals.


B. Hold-Back. At the Closing, the Parent Company will hold in an account of
Buyer (the “Escrow”) a certificate evidencing 107,500 of the remaining
restricted Shares of the Parent Company registered in the name of the Selling
Principals, to be held and disbursed to Seller as described in this Section 3.2.
 
 
 

--------------------------------------------------------------------------------

 


1.  
Net Working Capital.  At the Closing, Seller will have a Net
Working Capital of $55,000.  At least $10,000 of that Net Working Capital will
be cash.  For purposes of this Agreement, “Net Working Capital” means the sum of
the line items for cash and accounts, minus the sum of the line items for
current liabilities and the current portion of long- term debt as set forth in
Seller’s Closing Financial Statements (as defined below).  The Parties may
negotiate for other unencumbered assets such as Inventory to account for a
portion of the Net Working Capital. Upon verification of the Net Working Capital
at Closing, Buyer will pay or cause to be paid to Seller 55,000 Shares or the
amount of shares determined under Section 3.2 within 15 business days of the
determination.

 
2.  
One Year Escrow for Representations and Warranties.  At the Closing, 52,500 of
the Shares will remain in the Escrow until the first anniversary of the Closing
Date to secure the obligations, representations and warranties, and
indemnification obligations of Seller and Selling Principals under this
Agreement and the Ancillary Documents, and will be subject to offset and may be
disbursed to Buyer in connection with any such obligations, representations and
warranties, and indemnification obligations of Seller and Selling Principals
under this Agreement and the Ancillary Documents.



C. Net Working Capital Adjustment.
If Net Working Capital exceeds $55,000 at the Closing, Buyer will remit the full
amount of the overage to Seller within 15 business days of the Closing. If Net
Working Capital is less than $55,000 at the Closing, then the Purchase Price
payable at Closing under Section 3.2 will be decreased by the amount that Net
Working Capital is less than $55,000. Within 15 days following the Closing,
Buyer will prepare and deliver to Seller and Selling Principals financial
statements of Seller to be dated as of the Closing Date (the “Closing Financial
Statements”). Buyer will then determine the Net Working Capital as of the
Closing Date based upon the Closing Financial Statements, which will be
calculated based upon GAAP, and will be determined in good faith by Buyer’s
chief financial officer. All calculations and determinations of Net Working
Capital will be final and binding on all Parties for purposes of this Section
3.2.C.


D. Hold-Back Shares. Nothing contained in this Section 3.2 will be construed to
require Buyer to hold any Shares in escrow in any fiduciary capacity or to treat
any portion of the funds or Shares held in any manner other than as a debt. The
rights of Buyer under this Section 3.2 will not be exclusive, and Buyer, at its
option, will be entitled to proceed against Seller and Selling Principals to
recover any monies which become due to it under this Agreement.  At all times
any Shares are held under Section 3.2.B above, Buyer and Parent Company may
offset any or all such Shares against any liabilities of Seller or Selling
Principals under this Agreement or any Ancillary Documents for indemnification
for otherwise, as determined by Buyer or Parent Company, at the rate of one
Share for each $1.00 of liability.


3.3           Allocation of the Purchase Price. The Purchase Price will be
allocated in accordance with Schedule 3.3. The Parties will cooperate with their
respective accounting and tax agents to report the allocation of the Purchase
Price among the Assets to the appropriate taxing authorities as set forth in
Schedule 3.3.


3.4           Closing Date. The “Closing Date” or “Closing” will occur on
January 2, 2012, or on such later date when all conditions under this Agreement
are satisfied in full, and will take place at the offices of legal counsel to
Buyer, Hool Law Group PLC, 2398 East Camelback Road, Suite 1020, Phoenix,
Arizona, 85016, or at such other time and place as the Parties may agree to in
writing. The Closing may occur by courier or mail.
 
 
 

--------------------------------------------------------------------------------

 


3.5           Payment of Taxes and Other Charges. Seller will pay any and all
Tax which may be imposed by any Governmental Entity with respect to the sale of
the Assets and Assumed Liabilities pursuant to this Agreement.


4.           Conditions to Obligation of Buyer to Perform. The obligation of
Buyer to purchase the Assets and assume the Assumed Liabilities from Seller at
the Closing is subject to the satisfaction, on or before the Closing Date, of
all of the following conditions precedent, any or all of which may be waived by
Buyer by delivery to Seller of a written notice of such waiver:


4.1           Representations and Warranties True on the Closing Date. The
representations and warranties of Seller and Selling Principals contained in
this Agreement, in the Ancillary Documents, and in any other certificate,
Contract, instrument, or statement delivered by Seller and Selling Principals in
connection with this Agreement, any Ancillary Document, or the Contemplated
Transactions, will be true and correct on and as of the Effective Date, and
again on the Closing Date, as though such representations and warranties were
made on and as of the Closing Date;


4.2           Compliance With Agreement. Seller and Selling Principals will have
performed and complied with all agreements, covenants, conditions, and
obligations required by this Agreement to be performed or complied with by
Seller and Selling Principals prior to or on the Closing Date;


4.3           Approval of Documentation. The form and substance of all Ancillary
Documents delivered to Buyer under this Agreement and required to carry out this
Agreement will be approved by Buyer;


4.4           Third Party Consents. Seller will have obtained all consents,
waivers, permits, approvals, and authorizations and completed all filings or
registrations required and will have delivered executed copies or other written
evidence thereof to Buyer;


4.5           Compliance with Legal Requirements. Seller and Selling Principals
will have complied with, and will be in compliance with all Legal Requirements
applicable to Seller, Selling Principals, the Assets, and the Business;


4.6           Government Authorizations. Seller and Selling Principals will have
obtained any and all Governmental Authorizations applicable to Seller, Selling
Principals, the Assets, and the Business;


4.7           Transfer of Licenses. Seller will have transferred or assigned to
Buyer on or before the Closing Date, all licenses, permits, franchises,
certificates, and authorizations which are transferable or assignable and which
are required or necessary to enable Buyer to purchase the Assets and the
Business pursuant to the terms and conditions of this Agreement;


4.8           Assignment of Warranties. Seller will have assigned to Buyer any
and all warranties covering or affecting the Assets, if applicable;


4.9           Sales and Use Taxes. Seller will have delivered to Buyer good
standing letters or other evidence of payment showing that no Taxes are due to
any Governmental Entity or in any state, county, or municipal jurisdictions
where such Taxes are required to be paid by Seller;
 
 
 

--------------------------------------------------------------------------------

 


4.10         Payment of Liabilities. Seller will pay or otherwise satisfy in the
Ordinary Course of Business all of its liabilities and obligations and will
comply with the bulk transfer provisions of the Uniform Commercial Code and the
Uniform Fraudulent Transfer Act (or any similar Legal Requirements)
(collectively, the “Bulk Sales Laws”) in connection with the Contemplated
Transactions;


4.11         IP Assignment. At the Closing, Seller and Selling Principals will
have executed and delivered to Buyer an Assignment of Intellectual Property (the
“IP Assignment”), substantially in the form attached as Exhibit A, and such
other certificates, instruments, Contracts, and documents as requested by Buyer
confirming Buyer’s full ownership of the Intellectual Property or necessary to
perfect Buyer’s ownership of and exclusive right to the Intellectual Property;


4.12         Noncompetition Agreement. At the Closing, Seller and each of the
key individuals identified by Buyer and set forth on Schedule 4.12 attached to
this Agreement will have executed and delivered to Buyer a Noncompetition and
Confidentiality Agreement (the “Noncompetition Agreement”), substantially in the
form attached as Exhibit B, and will not have taken any action prior to entering
into the Noncompetition Agreement that would otherwise constitute a violation of
such agreement;


4.13         Subscription Documents. At the Closing, Seller will have executed
and delivered to Buyer a Subscription Agreement, substantially in the form
attached as Exhibit C, and an Accredited Investor Questionnaire, substantially
in the form attached as Exhibit D (collectively, the “Subscription Documents”);


4.14         Due Diligence. Buyer will have been satisfied, in its sole and
absolute discretion, with the results of its customary legal, accounting, and
business due diligence investigation of Seller, the Assets, and the Business,
and the Contemplated Transactions will be in compliance with the requirements
imposed by any underwriters, brokers, or other parties relating to GlyEco’s
anticipated financing;


4.15         Legal Opinion. At the Closing, Seller will cause its legal counsel
to deliver to Buyer a legal opinion, in form and substance acceptable to Buyer
(the “Legal Opinion”);


4.16         Net Working Capital. At the Closing, Seller will have and will
transfer to Buyer Net Working Capital of not less than $55,000; and


4.17         Real Property Leases. At the Closing, Buyer will have entered into
a new lease with the landlord of the premises where Seller’s Business operations
are being conducted or will have obtained the landlord’s consent to the
assignment of Seller’s current lease for such premises to Buyer, as determined
in Buyer’s sole and absolute discretion (collectively, the “Lease Assignment”).


5.           Conditions to Obligation of Seller to Perform. The obligation of
Seller to sell the Assets at the Closing is subject to the satisfaction, on or
before the Closing Date, of all of the following conditions precedent, any or
all of which may be waived by Seller by delivery to Buyer of a written notice of
such waiver:


5.1           Representations and Warranties True on the Closing Date. The
representations and warranties of Buyer contained in this Agreement, in any
Ancillary Document, and in any other certificate, document, instrument, or
statement delivered by Buyer in connection with this Agreement, the Ancillary
Documents, or the Contemplated Transactions, will be true and correct on and as
of the Effective Date, and again on the Closing Date, as though such
representations and warranties were made on and as of the Closing Date;
 
 
 

--------------------------------------------------------------------------------

 


5.2           Compliance With Agreement. Buyer will have performed and complied
with all agreements, covenants, conditions, and obligations required by this
Agreement to be performed or complied with by Buyer prior to or on the Closing
Date;


5.3           Real Property Leases. At the Closing, Buyer will have entered into
the Lease
Assignment; and


5.4           Payment of the Purchase Price. Buyer will have paid the Purchase
Price as set forth in this Agreement.


6.           Representations and Warranties of Seller and Selling Principals.
Except as disclosed in Seller’s and Selling Principals’ Disclosure Schedule
delivered to Buyer on the Effective Date and updated at the Closing (the “Seller
Disclosure Schedule”), which refers specifically to the representations and
warranties in this Agreement and which identifies by Section number the Section
and Subsection to which such disclosure relates, Seller and Selling Principals
jointly and severally represent and warrant to Buyer that, as of the Effective
Date, and again on the Closing Date, as though such representations and
warranties were made on and as of the Closing Date:


6.1           Organization and Standing of Seller. Seller is a corporation, duly
organized, validly existing, and in good standing under the laws of the State of
Minnesota. Seller is qualified to do business as a corporation under the laws of
each jurisdiction where Seller conducts its Business. Seller has the requisite
corporate power and authority to own, lease, and operate its properties and is
duly authorized and licensed to carry on its Business in the places where and in
the manner in which its Business is presently being conducted. Seller has the
full corporate power, legal capacity, and authority to execute and deliver this
Agreement, to consummate the Contemplated Transactions, and to perform its
obligations under this Agreement.


6.2           Capacity. The execution and delivery of this Agreement and the
Ancillary Documents, the consummation of the Contemplated Transactions, and the
performance of Seller’s and Selling Principals’ obligations under this Agreement
and the Ancillary Documents have been duly authorized by all officers,
directors, shareholders, and other Persons affiliated with Seller and each of
the Selling Principals. No other proceedings on the part of Seller or any
Selling Principal are necessary in connection therewith. This Agreement
constitutes, and each other Ancillary Document to be executed and delivered by
Seller and Selling Principals will constitute, valid and binding obligations of
Seller and Selling Principals, enforceable against Seller and Selling Principals
in accordance with their respective terms. Seller does not presently own or
control, directly or indirectly, any interest in any other Person, association,
or other business entity. Seller is not a participant in any joint venture,
partnership, or similar arrangement.


6.3           Authority. The execution and delivery of this Agreement and the
Ancillary Documents by Seller, the consummation of the Contemplated Transactions
by Seller, and the performance of Seller’s obligations under this Agreement and
the Ancillary Documents will not: (a) violate any provisions of the Articles of
Incorporation, Bylaws, or other governing documents of Seller; (b) violate any
applicable Legal Requirement; (c) violate any Order which is binding upon Seller
or which would have an adverse effect on the Assets, Business, or Assumed
Liabilities; or (d) violate, breach, conflict with, constitute a default under
(whether with or without notice or lapse of time, or both), result in
termination of, or accelerate the performance required by, any of the terms,
conditions, or provisions of any note, bond, mortgage, indenture, deed of trust,
license, Contract, or other instrument or obligation to which Seller or Selling
Principals are a party or by which Seller, Selling Principals, the Assets, the
Business, or the Assumed Liabilities are bound.
 
 
 

--------------------------------------------------------------------------------

 


6.4           Governing Documents. A true and complete copy of (i) the Bylaws of
Seller, (ii) the Articles of Incorporation of Seller, and (iii) any and all
voting agreements, buy-sell agreements, and other officer, director,
shareholder, equity owner, or other investor agreements or arrangements to which
Seller or any of its officers, directors, shareholders, equity owners, or
investors is a party (collectively, the “Seller Documents”) are attached to
Schedule 6.4 of the Seller Disclosure Schedule.  The Seller Documents have not
been amended, rescinded, or modified and are in full force and effect as of the
Closing.


6.5           Consents. No Governmental Authorizations, consents, approvals,
filings, or registrations with or by any Governmental Entity or any other Person
are necessary in connection with the execution and delivery by Seller or Selling
Principals of this Agreement or any Ancillary Document, the consummation by
Seller or Selling Principals of the Contemplated Transactions, or the
performance of Seller’s or Selling Principals’ obligations under this Agreement
or any Ancillary Document.


6.6           Absence of Defaults. Seller is not in default under, or in
violation of, any provision of any of the Seller Documents. Seller is not in
default under, or in violation of, any provision of any indenture, mortgage,
deed of trust, loan agreement, or similar debt instrument, or any other Contract
to which Seller is a party or by which Seller is bound or to which any of its
properties (including the Assets) are subject, nor is Seller aware of any fact,
circumstance, or event that has occurred which, upon notice, lapse of time, or
both, would constitute such a default or violation. Seller is not in violation
of any applicable Legal Requirement or any statute, rule, regulation, or Order
of any Governmental Entity having jurisdiction over the Assets, the Business,
Seller, or any of Seller’s properties.


6.7           Financial Statements.


A.           The following documents are attached to Schedule 6.7.A. of the
Seller Disclosure Schedule: (a) Seller’s audited statements of income and
expenses for the twelve month periods ended December 31, 2009 and December 31,
2010, the balance sheets of Seller as of such dates, and the statements of cash
flow of Seller of such dates; and (b) unaudited statements of Seller’s income
and expenses and statements of cash flow for the nine-month period ended
September 30, 2011, and the balance sheet of Seller as of such date (the “
Seller Interim Balance Sheet”), all certified as being accurate and complete by
the Chief Financial Officer of Seller (collectively referred to as the
“Seller Financial Statements”).


B.           The Seller Financial Statements do not contain any untrue statement
of material fact or omit to state any material fact necessary to make the
statements or information therein not misleading. The Seller Financial
Statements have been prepared in accordance with GAAP throughout the periods
indicated and present fairly the financial position and results of operations of
Seller as of the dates and for the period represented.


6.8           Books and Records. The books of account and other financial
records of Seller, which have been made available to Buyer, are complete and
correct and represent actual, bona fide transactions and have been maintained in
accordance with sound business practices, including the maintenance of an
adequate system of internal controls. The minute books of Seller, which have
been delivered to Buyer, contain accurate and complete records of all meetings
held of, and corporate action taken by, the officers, directors, equity owners,
and shareholders of Seller, and no meeting of any such officers, directors,
equity owners, or shareholders has been held for which minutes have not been
prepared or are not contained in such minute books.
 
 
 

--------------------------------------------------------------------------------

 


6.9           Sufficiency of Assets. The Assets (a) constitute all of the
assets, tangible and intangible, of any nature whatsoever, necessary to operate
the Business in the manner presently operated by Seller, and (b) include all of
the operating assets of Seller.


6.10         Absence of Specified Changes. From September 30, 2011, there has
not been any:


A.          Transaction by Seller except in the Ordinary Course of Business;


B.          Capital expenditures by Seller exceeding $10,000;


C.          Adverse change in the Assets, the Business, the financial condition,
liabilities, operations, or prospects of Seller;


D.          Destruction, damage to, or loss of any of the Assets (whether or not
covered by insurance) that adversely affects the Assets or the financial
condition, business, operations, or prospects of Seller;


E.           Loss of employees, suppliers, or customers or other event or
condition of any character adversely affecting the Assets, the Business, or the
financial condition, operations, or prospects of Seller;


F.           Change in accounting methods or practices (including, without
limitation, any change in depreciation or amortization policies or rates) by
Seller;


G.           Revaluation by Seller of any of the Assets or the Business;


H.          Acquisition or disposition of any of the Assets, except in the
Ordinary Course of Business;


I.            Amendment or termination of any Contract to which Seller is a
party, except in the Ordinary Course of Business;


J.            Loan by Seller to any Person, or guaranty by Seller of any loan;


K.          Mortgage, pledge, security interest, lien, or other Encumbrance of
any of the Assets or the Business;


L.           Other event or condition of any character that has or might have an
adverse effect on the Assets, the Business, or the financial condition,
operations, or prospects of Seller;


M.         Incurrence of any liability or obligation (whether absolute, accrued,
or contingent) affecting the Seller;


N.          Distribution on account of any class of stock or other equity
security, including, without limitation, any dividend or redemption;


O.          Payment (except in the Ordinary Course of Business) or an increase
by Seller of any bonuses, salaries, or other compensation to Selling Principals
(or any of their family members) or any shareholder, director, officer, equity
owner, agent, affiliate, or employee of Seller or entry into any employment,
severance, or similar Contract with Selling Principals (or any of their family
members) or any shareholder, director, officer, equity owner, agent, affiliate,
or employee of Seller; and
 
 
 

--------------------------------------------------------------------------------

 


P.           Agreement by Seller to do any of the things described in the
preceding Subsections A through O, inclusive.


6.11         Litigation and Claims. Seller and Selling Principals are not a
party to any and there are no pending or threatened Proceedings against Seller
or Selling Principals or affecting the Assets, the Business, the operation and
conduct of the Business or its prospects, or challenging the validity or
propriety of or seeking to enjoin or to set aside the Contemplated Transactions.
To Seller’s and Selling Principals’ Knowledge, there is no basis for the
assertion of any Proceeding. Seller and Selling Principals are not a party to
any judgment or decree, nor are Seller or Selling Principals in default with
respect to any Order of any Governmental Entity which will, or is likely to,
affect the Assets, the Business, Seller’s title thereto, the ability of Seller
to perform its obligations under this Agreement, or the business or prospects of
Seller.


6.12         Compliance with Laws. Seller is in compliance with and not in
default under any applicable Legal Requirement in connection with the ownership
and use of the Assets and the conduct and operation of the Business. Seller
holds all required franchises, permits, licenses, certificates, and Government
Authorizations necessary or appropriate in connection with the ownership and use
of the Assets and the conduct and operation of the Business and all are current
and valid as of the Effective Date and will be current and valid as of the
Closing.


6.13         Intellectual Property.  Schedule 6.13 of the Seller Disclosure
Schedule contains a correct and complete list of all Intellectual Property.
Seller owns and possesses all right, title, and interest in and to the
Intellectual Property, free and clear of all Encumbrances, and no claim has been
made or threatened by any third party against Seller contesting the validity,
enforceability, use, or ownership of the Intellectual Property. Seller has, and
immediately after the Closing Buyer will have, the right and authority to use
the Intellectual Property in the operation of the Business as presently
conducted. To Seller’s and Selling Principals’ Knowledge, such use does not and
will not conflict with, infringe upon, or violate the proprietary rights of any
other Person. Neither Seller nor any of its officers, directors, shareholders,
equity owners, agents, or employees have received any notice of, or are aware
of, any fact which would indicate a likelihood of, any infringement of,
misappropriation by, or conflict with any third party with respect to the
Intellectual Property.To Seller’s and Selling Principals’ Knowledge, Seller has
not infringed, misappropriated, or otherwise engaged in any conduct which
conflicted with any proprietary rights of any third parties in the Intellectual
Property, nor are Seller or Selling Principals aware of any infringement,
misappropriation, or conflict which will occur as a result of the continued
operation of the Business as presently conducted. The Contemplated Transactions
will not adversely affect Seller’s rights with respect to the Intellectual
Property or Seller’s ability to transfer to Buyer Seller’s right, title, and
interest in and to the Intellectual Property. All registrations relating to the
Intellectual Property were validly issued and are currently in full force and
effect. Seller and Selling Principals will execute such documents, Contracts,
and other instruments as may be necessary and will otherwise cooperate with
Buyer to have any such registrations assigned to Buyer or re- registered in
Buyer’s name. Seller has not granted to any third party any license, right, or
other interest in the Intellectual Property. Seller has taken all action
necessary or appropriate to protect their respective rights with respect to the
Intellectual Property, and will continue to preserve and protect its rights in
the Intellectual Property prior to the Closing.


6.14         Title to Assets. Except for the liens listed on Schedule 6.14 of
the Seller Disclosure Schedule, Seller has good and marketable title to the
Assets, free and clear of all Encumbrances or other restrictions or other rights
of third parties. All Assets are in good operating condition and repair,
reasonable wear and tear excepted.
 
 
 

--------------------------------------------------------------------------------

 


6.15         Contractual Rights. Schedule 6.15 of the Seller Disclosure Schedule
contains a correct and complete list of all Contracts, written or oral, to which
Seller is a party and which affect the Assets, the Business, Seller’s title to
the Assets, or the operation and conduct of Seller’s title to the Assets,
including, without limitation, leases (whether as lessor or lessee), guaranties,
indemnifications of any third Person, licenses, commission agreements,
distribution and advertising agreements, loan agreements (whether as borrower or
lender), franchises and permits, distributors’ or manufacturers’ representative
or agency agreements, output and requirements agreements, agreements not entered
into in the Ordinary Course of Business or, if in the Ordinary Course of
Business, exceeding $10,000, whether to be paid or received by Seller, and any
Contract requiring performance by Seller of any obligation for a period of time
extending beyond one year from the Closing Date, together with the contract
date, the term, all parties thereto, the subject matter, and the amount. Seller
has performed all obligations required to be performed to date under such
Contracts and is not in default under any such Contracts. Seller and Selling
Principals have no Knowledge of any event that, with notice or lapse of time, or
both, would constitute a default by any party to any such Contracts, and have no
Knowledge that any party to any such Contracts intends to cancel or terminate
such Contracts. Seller is not a party to, nor are its properties bound by, any
Contract that may have an adverse effect on Seller’s financial condition,
assets, prospects, or the Business.


6.16         Accounts Receivable. All accounts receivable that are reflected on
the Seller Financial Statements or on the accounting records of Seller as of the
Closing Date represent or will represent valid obligations arising from sales
actually made or services actually performed by Seller in the Ordinary Course of
Business.Except to the extent paid prior to the Closing Date, such accounts
receivable are or will be as of the Closing Date current and collectible net of
the respective reserves shown on the Seller Financial Statements or on the
accounting records of Seller as of the Closing Date. Subject to such reserves,
each of such accounts receivable either has been or will be collected in full,
without any setoff, within 90 days after the day on which it first becomes due
and payable. There is no contest, claim, defense, or right of setoff, other than
returns in the Ordinary Course of Business of Seller, under any Contract with
any account debtor of an account receivable relating to the amount or validity
of such account receivable. Schedule 6.16 of the Seller Disclosure Schedule
contains a correct and complete list of all accounts receivable of Seller as of
the date of the last audited balance sheet of Seller, which list sets forth the
aging of each such account receivable.


6.17         Inventory. All items included in the Inventory consist of a quality
and quantity usable and, with respect to finished goods, saleable, in the
Ordinary Course of Business of Seller, except for obsolete items and items of
below-standard quality, all of which have been written off or written down to
net realizable value in the Seller Financial Statements or on the accounting
records of Seller as of the Closing Date, as the case may be. Seller is not in
possession of any inventory not owned by Seller, including goods already
sold.  All of the Inventory has been valued at the lower of cost or market value
on a last in, first out basis. Inventory now on hand that was purchased after
the date of the last audited balance sheet of Seller was purchased in the
Ordinary Course of Business of Seller at a cost not exceeding market prices
prevailing at the time of purchase.The quantities of each item of Inventory are
not excessive but are reasonable in the present circumstances of Seller.
Work-in-process Inventory is now valued, and will be valued on the Closing Date,
according to GAAP.


6.18         No Undisclosed Liabilities. Seller has no liabilities or
obligations, whether known or unknown, except for liabilities and obligations
reflected or reserved against in the last unaudited balance sheet of Seller and
current liabilities incurred in the Ordinary Course of Business of Seller since
the date of the Seller Interim Balance Sheet, true and correct copies of which
have been delivered to Buyer.
 
 
 

--------------------------------------------------------------------------------

 


6.19         Tax Impact of Transaction. Seller and Selling Principals have
consulted with a qualified attorney, tax advisor, or accountant or have elected
not to do so, and assume the risk of all potential income Tax risks associated
with the Contemplated Transactions. Any sales Tax imposed by any Governmental
Authority as a result of the Contemplated Transactions will be the
responsibility of Seller.


6.20         Brokers. No broker or finder has acted for Seller or Selling
Principals in connection with this Agreement or the Contemplated Transactions
and no broker or finder is entitled to any brokerage commissions, finder’s fees,
or other compensation based on agreements or arrangements made by Seller or
Selling Principals.


6.21         Capital Structure. The authorized and outstanding capital stock or
other equity securities of Seller (immediately prior to the Closing) having
voting rights under applicable law, Seller’s Articles of Incorporation and
Bylaws, or other agreements with Seller and its officers, directors,
shareholders, or other Persons owning or having any rights to any of Seller’s
equity securities are listed on Schedule 6.21 of the Seller Disclosure Schedule.
No other principal, officer, director, shareholder, employee, agent, or other
Person has received or is entitled to receive or has any rights or claims to any
equity ownership of Seller.


6.22         Taxes.


A.           Seller has timely filed (or caused to be filed) all federal, state,
local, and foreign Tax returns, reports, and information statements required to
be filed by Seller, which returns, reports, and statements are true, correct,
and complete in all material respects, and paid all Taxes required to be paid as
shown on such returns, reports, and statements. All Taxes required to be paid in
respect of the periods covered by such returns (“Return Periods”) have either
been paid or fully accrued on the books of Seller. Seller has fully accrued all
unpaid Taxes in respect of all periods (or the portion of any such periods)
subsequent to the Return Periods. There is no material difference between the
amounts of the book basis and the Tax basis of any assets of Seller that is not
reflected in an appropriate accrual of deferred Tax liability on the books of
Seller. No deficiencies or adjustments for any Tax have been claimed, proposed,
or assessed, or to the Knowledge of Seller and Selling Principals, threatened.
The Seller Disclosure Schedule accurately sets forth the years for which
Seller’s federal and state income Tax returns have been audited and any years
which are the subject of a pending audit by the IRS and any other applicable
Governmental Entity. Seller is not subject to any pending or, to the Knowledge
of Seller and Selling Principals, threatened Tax audit or examination and Seller
has not waived any statutes of limitation with respect to the assessment of any
Tax. Seller has provided Buyer true and correct copies of all tax returns,
information, statements, reports, work papers, and other Tax data reasonably
requested by Buyer.No consent or agreement has been made under Section 341 of
the Internal Revenue Code of 1986, as amended (the “Code”) by or on behalf of
Seller or any predecessor thereof.


B.           There are no liens or other Encumbrances for Taxes upon the Assets
or the Business, except for Taxes that are not yet payable. Seller has not
entered into any Contracts, waivers, or other arrangements in respect of the
statutes of limitations in respect of its Taxes or Tax returns. Seller has
withheld all Taxes required to be withheld in respect of wages, salaries, and
other payments to all employees, officers, agents, shareholders, and directors
and has timely paid all such amounts withheld to the proper taxing authority.


6.23         Certain Agreements. Neither the execution and delivery of this
Agreement, nor the consummation of the Contemplated Transactions will: (i)
result in any payment by Seller (including, without limitation, severance,
unemployment compensation, parachute payment, bonus, or otherwise) becoming due
to any officer, director, employee, agent, shareholder, equity owner, or
independent contractor of Seller under any plan, Contract, or otherwise; (ii)
materially increase any benefits otherwise payable under any plan or Contract;
or (iii) result in the acceleration of the time of payment or vesting of any
such benefits.
 
 
 

--------------------------------------------------------------------------------

 


6.24         Employee Benefits.


A.           Schedule 6.24.A. of the Seller Disclosure Schedule sets forth a
complete and correct list of all “employee benefit plans” as defined by Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), all specified fringe benefit plans as defined in Section 6039D of the
Code, and all other bonus, incentive-compensation, deferred-compensation,
profit-sharing, stock-option, stock-appreciation-right, stock-bonus, stock-
purchase, employee-stock-ownership, savings, severance, change-in-control,
supplemental- unemployment, layoff, salary-continuation, retirement, pension,
health, life-insurance, disability, accident, group-insurance, vacation,
holiday, sick-leave, fringe-benefit, or welfare plan, and any other employee
compensation or benefit plan, Contract, policy, practice, commitment, or
understanding (whether qualified or nonqualified, currently effective or
terminated, written or unwritten) and any trust, escrow, or other Contract
related thereto that (i) is maintained or contributed to by Seller or any other
Person controlled by, controlling, or under common control with Seller (within
the meaning of Section 414 of the Code or Section 4001(a)(14) or 4001(b) of
ERISA) (“ERISA Affiliate”) or has been maintained or contributed to in the last
six years by Seller or any ERISA Affiliate, or with respect to which Seller or
any ERISA Affiliate has or may have any liability, and (ii) provides benefits or
describes policies or procedures applicable to any current or former member,
manager, director, officer, employee, or service provider of Seller or any ERISA
Affiliate, or the dependents of any thereof, regardless of how (or whether)
liabilities for the provision of benefits are accrued or assets are acquired or
dedicated with respect to the funding thereof (collectively the
“Employee Plans”). Schedule 6.24.A. of the Seller Disclosure Schedule also
identifies as such any Employee Plan that is: (w) a “Defined Benefit Plan” (as
defined in Section 414(l) of the Code); (x) a plan intended to meet the
requirements of Section 401(a) of the Code; (y) a “Multiemployer Plan” (as
defined in Section 3(37) of ERISA); or (z) a plan subject to Title IV of ERISA,
other than a Multiemployer Plan. Also set forth on Schedule 6.24.A. of the
Seller Disclosure Schedule is a complete and correct list of all ERISA
Affiliates of Seller during the last six years.


B.           Seller has delivered to Buyer true, accurate, and complete copies
of: (i) the documents comprising each Employee Plan (or, with respect to any
Employee Plan which is unwritten, a detailed written description of eligibility,
participation, benefits, funding arrangements, assets, and any other matters
which relate to the obligations of Seller or any ERISA Affiliate); (ii) all
trust agreements, insurance Contracts, or any other funding instruments related
to the Employee Plans; (iii) all rulings, determination letters, no-action
letters, or advisory opinions from the United States Internal Revenue Service
(and, to the extent relevant, the United States Department of the Treasury) (the
“IRS”), the United States Department of Labor, the Pension Benefit Guaranty
Corporation (“PBGC”), or any other Governmental Entity that pertain to each
Employee Plan and any open requests therefor; (iv) the most recent actuarial and
financial reports (audited and/or unaudited) and the annual reports filed with
any Government Entity with respect to the Employee Plans during the current year
and each of the three preceding years; (v) all collective bargaining agreements
pursuant to which contributions to any Employee Plan(s) have been made or
obligations incurred (including both pension and welfare benefits) by Seller or
any ERISA Affiliate, and all collective bargaining agreements pursuant to which
contributions are being made or obligations are owed by such entities; (vi) all
securities registration statements filed with respect to any Employee Plan;
(vii) all Contracts with third-party administrators, actuaries, investment
managers, consultants, and other independent contractors that relate to any
Employee Plan; (viii) with respect to Employee Plans that are subject to Title
IV of ERISA, the Form PBGC-1 filed for each of the three most recent plan years;
and (ix) all summary plan descriptions, summaries of material modifications and
memoranda, employee handbooks, and other written communications regarding the
Employee Plans.
 
 
 

--------------------------------------------------------------------------------

 


C.           Except as disclosed in Schedule 6.24.C. of the Seller Disclosure
Schedule, full payment has been made of all amounts that are required under the
terms of each Employee Plan to be paid as contributions with respect to all
periods prior to and including the last day of the most recent fiscal year of
such Employee Plan ended on or before the Effective Date and all periods
thereafter prior to the Closing Date, and no accumulated funding deficiency or
liquidity shortfall (as those terms are defined in Section 302 of ERISA and
Section 412 of the Code) has been incurred with respect to any such Employee
Plan, whether or not waived. The value of the assets of each Employee Plan
exceeds the amount of all benefit liabilities (determined on a plan termination
basis using the actuarial assumptions established by the PBGC as of the Closing
Date) of such Employee Plan. Seller is not required to provide security to an
Employee Plan under Section 401(a)(29) of the Code. The funded status of each
Employee Plan that is a Defined Benefit Plan is disclosed on Schedule 6.24.C. of
the Seller Disclosure Schedule in a manner consistent with the Statement of
Financial Accounting Standards No. 87. Seller has paid in full all required
insurance premiums, subject only to normal retrospective adjustments in the
ordinary course, with regard to the Employee Plans for all policy years or other
applicable policy periods ending on or before the Closing Date.


D.           Except as disclosed in Schedule 6.24.D. of the Seller Disclosure
Schedule, no Employee Plan, if subject to Title IV of ERISA, has been completely
or partially terminated, nor has any event occurred nor does any circumstance
exist that could result in the partial termination of such Employee Plan. The
PBGC has not instituted or threatened a Proceeding to terminate or to appoint a
trustee to administer any of the Employee Plans pursuant to Subtitle 1 of Title
IV of ERISA, and no condition or set of circumstances exists that presents a
material risk of termination or partial termination of any of the Employee Plans
by the PBGC. None of the Employee Plans has been the subject of, and no event
has occurred or condition exists that could be deemed, a reportable event (as
defined in Section 4043 of ERISA) as to which a notice would be required
(without regard to regulatory monetary thresholds) to be filed with the PBGC.
Seller has paid in full all insurance premiums due to the PBGC with regard to
the Employee Plans for all applicable periods ending on or before the Closing
Date.


E.           Neither Seller, nor Selling Principals, nor any ERISA Affiliate has
any liability or has Knowledge of any facts or circumstances that might give
rise to any liability, and the Contemplated Transactions will not result in any
liability (i) for the termination of or withdrawal from any Employee Plan under
Sections 4062, 4063 or 4064 of ERISA, (ii) for any Encumbrance imposed under
Section 302(f) of ERISA or Section 412(n) of the Code, (iii) for any interest
payments required under Section 302(e) of ERISA or Section 412(m) of the Code,
(iv) for any excise Tax imposed by Section 4971 of the Code, (v) for any minimum
funding contributions under Section 302(c)(11) of ERISA or Section 412(c)(11) of
the Code, or (vi) for withdrawal from any Multiemployer Plan under Section 4201
of ERISA.


F.           Seller has, at all times, complied, and currently complies, in all
material respects with the applicable continuation requirements for its welfare
benefit plans, including (1) Section 4980B of the Code (as well as its
predecessor provision, Section 162(k) of the Code) and Sections 601 through 608,
inclusive, of ERISA, which provisions are hereinafter referred to collectively
as “COBRA”, and (2) any applicable state statutes mandating health insurance
continuation coverage for employees.
 
 
 

--------------------------------------------------------------------------------

 


G.           The form of all Employee Plans is in compliance with the applicable
terms of ERISA, the Code, and any other applicable laws, including the Americans
with Disabilities Act of 1990, the Family Medical Leave Act of 1993, and the
Health Insurance Portability and Accountability Act of 1996, and such plans have
been operated in compliance with such laws and the written Employee Plan
documents. Neither Seller nor any fiduciary of an Employee Plan has violated the
requirements of Section 404 of ERISA. All required reports and descriptions of
the Employee Plans (including Internal Revenue Service Form 5500 Annual Reports,
Summary Annual Reports and Summary Plan Descriptions and Summaries of Material
Modifications) have been (when required) timely filed with the IRS, the U.S.
Department of Labor, or other Governmental Entity and distributed as required,
and all notices required by ERISA or the Code or any other Legal Requirement
with respect to the Employee Plans have been appropriately given.


H.           Each Employee Plan that is intended to be qualified under Section
401(a) of the Code has received a favorable determination letter from the IRS,
and Seller and Selling Principals have no Knowledge of any circumstances that
will or could result in revocation of any such favorable determination
letter.Each trust created under any Employee Plan has been determined to be
exempt from taxation under Section 501(a) of the Code, and Seller and Selling
Principals are not aware of any circumstance that will or could result in a
revocation of such exemption. Each Employee Welfare Benefit Plan (as defined in
Section 3(1) of ERISA) that utilizes a funding vehicle described in Section
501(c)(9) of the Code or is subject to the provisions of Section 505 of the Code
has been the subject of a notification by the IRS that such funding vehicle
qualifies for tax-exempt status under Section 501(c)(9) of the Code or that the
plan complies with Section 505 of the Code, unless the IRS does not, as a matter
of policy, issue such notification with respect to the particular type of plan.
With respect to each Employee Plan, no event has occurred or condition exists
that will or could give rise to a loss of any intended tax consequence or to any
Tax under Section 511 of the Code.


I.           There is no material pending or threatened Proceeding relating to
any Employee Plan, nor is there any basis for any such Proceeding. Neither
Seller nor any fiduciary of an Employee Plan have engaged in a transaction with
respect to any Employee Plan that, assuming the taxable period of such
transaction expired as of the date hereof, could subject Seller or Buyer to a
Tax or penalty imposed by either Section 4975 of the Code or Section 502(l) of
ERISA or a violation of Section 406 of ERISA. The Contemplated Transactions will
not result in the potential assessment of a Tax or penalty under Section 4975 of
the Code or Section 502(l) of ERISA nor result in a violation of Section 406 of
ERISA.


J.           Seller has maintained workers’ compensation coverage as required by
applicable state law through purchase of insurance and not by self-insurance or
otherwise, except as disclosed to Buyer on Schedule 6.24.J. of the Seller
Disclosure Schedule.


K.           The consummation of the Contemplated Transactions will not
accelerate the time of vesting or the time of payment, or increase the amount,
of compensation due to any member, manager, director, employee, officer, former
employee, or former officer of Seller. There are no Contracts or arrangements
providing for payments that could subject any Person to liability for Tax under
Section 4999 of the Code.


L.           Except for the continuation coverage requirements of COBRA, Seller
has no obligations or potential liability for benefits to employees, former
employees, or their respective dependents following termination of employment or
retirement under any of the Employee Plans that are Employee Welfare Benefit
Plans.
 
 
 

--------------------------------------------------------------------------------

 


M.           None of the Contemplated Transactions will result in an amendment,
modification, or termination of any of the Employee Plans. No written or oral
representations have been made to any employee or former employee of Seller
promising or guaranteeing any employer payment or funding for the continuation
of medical, dental, life, or disability coverage for any period of time beyond
the end of the current plan year (except to the extent of coverage required
under COBRA). No written or oral representations have been made to any employee
or former employee of Seller concerning the employee benefits of Buyer.


N.           With respect to any Employee Plan that is a “multiemployer plan”
within the meaning of Section 4001(a)(3) of ERISA (“Multiemployer Plan”), and
any other Multiemployer Plan to which Seller has at any time had an obligation
to contribute all contributions required by the terms of such Multiemployer Plan
and any collective bargaining agreement have been made when due; and Seller
would not be subject to any withdrawal liability under Part 1 of Subtitle E of
Title IV of ERISA if, as of the date hereof, Seller was to engage in a “complete
withdrawal” (as defined in ERISA Section 4203) or a “partial withdrawal” (as
defined in ERISA Section 4205) from such Multiemployer Plan.


6.25         Compliance With Legal Requirements; Governmental Authorizations.


A.           Except as set forth in Schedule 6.25.A. of the Seller Disclosure
Schedule:


(i)           Seller is, and at all times has been, in full compliance with each
Legal Requirement that is or was applicable to it or to the conduct or
operation of the Business or the ownership or use of the Assets;


(ii)           no event has occurred or circumstance exists that (with or
without notice or lapse of time) (A) may constitute or result in a violation by
Seller of, or a failure on the part of Seller to comply with, any Legal
Requirement, or (B) may give rise to any obligation on the part of Seller to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature; and


(iii)           Seller has not received any notice or other communication
(whether oral or written) from any Governmental Entity or any other Person
regarding (A) any actual, alleged, possible, or potential violation of, or
failure to comply with, any Legal Requirement, or (B) any actual, alleged,
possible, or potential obligation on the part of Seller to undertake, or to bear
all or any portion of the cost of, any remedial action of any nature.


B.           Schedule 6.25.B. of the Seller Disclosure Schedule contains a
complete and accurate list of each Governmental Authorization that is held by
Seller or that otherwise relates to the Business or the Assets. Each
Governmental Authorization listed or required to be listed on Schedule 6.25.B.
of the Seller Disclosure Schedule is valid and in full force and effect.


C.           Except as set forth in Schedule 6.25.C. of the Seller Disclosure
Schedule:


(i)           Seller is, and at all times has been, in full compliance with all
of the terms and requirements of each Governmental Authorization identified or
required to be identified in Schedule 6.25.B. of the Seller Disclosure Schedule;


(ii)           no event has occurred or circumstance exists that may (with or
without notice or lapse of time) (A) constitute or result, directly or
indirectly, in a violation of or a failure to comply with any term or
requirement of any Governmental Authorization listed or required to be listed in
Schedule 6.25.B. of the Seller Disclosure Schedule, or (B) result directly or
indirectly in the revocation, withdrawal, suspension, cancellation, or
termination of, or any modification to, any Governmental Authorization listed or
required to be listed in Schedule 6.25.B. of the Seller Disclosure Schedule;
 
 
 

--------------------------------------------------------------------------------

 


(iii)           Seller has not received any notice or other communication
(whether oral or written) from any Governmental Entity or any other Person
regarding (A) any actual, alleged, possible, or potential violation of or
failure to comply with any term or requirement of any Governmental
Authorization, or (B) any actual, proposed, possible, or potential revocation,
withdrawal, suspension, cancellation, termination of, or modification to any
Governmental Authorization; and


(iv)           all applications required to have been filed for the renewal of
the Governmental Authorizations listed or required to be listed in
Schedule 6.25.B. of the Seller Disclosure Schedule have been duly filed on a
timely basis with the appropriate Governmental Entities, and all other filings
required to have been made with respect to such Governmental Authorizations have
been duly made on a timely basis with the appropriate Governmental Entities.


6.26     Environmental Matters.  Except as disclosed in Schedule 6.26A of the
Seller Disclosure Schedule:


A.           Seller is, and at all times has been, in full compliance with, and
has not been and is not in violation of or liable under, any Environmental Law.
Neither Seller nor any of the Selling Principals have any basis to expect, nor
have any of them or any other Person for whose conduct they are or may be held
to be responsible received, any actual or threatened order, notice, or other
communication from (i) any Governmental Entity or private citizen acting in the
public interest, or (ii) the current or prior owner or operator of any
Facilities, of any actual or potential violation or failure to comply with any
Environmental Law, or of any actual or threatened obligation to undertake or
bear the cost of any Environmental, Health, and Safety Liabilities with respect
to any Facility, the Real Property, the Assets, or other property or assets
(whether real, personal, or mixed) in which Seller has or had an interest, or
with respect to any property or Facility at or to which Hazardous Materials were
generated, manufactured, refined, transferred, imported, used, or processed by
Seller or any other Person for whose conduct it is or may be held responsible,
or from which Hazardous Materials have been transported, treated, stored,
handled, transferred, disposed, recycled, or received.


B.           There are no pending or, to the Knowledge of Seller and Selling
Principals, threatened claims, Encumbrances, or other restrictions of any nature
resulting from any Environmental, Health, and Safety Liabilities or arising
under or pursuant to any Environmental Law with respect to or affecting any
Facility, the Real Property, the Assets, or any other property or assets
(whether real, personal, or mixed) in which Seller has or had an interest.


C.           Neither Seller nor any of the Selling Principals have any Knowledge
of or any basis to expect, nor has any of them, or any other Person for whose
conduct they are or may be held responsible, received, any citation, directive,
inquiry, notice, Order, summons, warning, or other communication that relates to
Hazardous Activity, Hazardous Materials, or any alleged, actual, or potential
violation or failure to comply with any Environmental Law, or of any alleged,
actual, or potential obligation to undertake or bear the cost of any
Environmental, Health, and Safety Liabilities with respect to any Facility, the
Real Property, the Assets, or property or assets (whether real, personal, or
mixed) in which Seller has or had an interest, or with respect to any property
or Facility to which Hazardous Materials generated, manufactured, refined,
transferred, imported, used, or processed by Seller or any other Person for
whose conduct it is or may be held responsible, have been transported, treated,
stored, handled, transferred, disposed, recycled, or received.


D.           Neither Seller nor any other Person for whose conduct it is or may
be held responsible has any Environmental, Health, and Safety Liabilities with
respect to any Facility or, to the Knowledge of Seller and Selling Principals,
with respect to any other property or asset (whether real, personal, or mixed)
in which Seller (or any predecessor) has or had an interest or at any property
geologically or hydrologically adjoining any Facility, the Real Property, the
Assets, or any such other property or assets.
 
 
 

--------------------------------------------------------------------------------

 


E.           There are no Hazardous Materials present on or in the Environment
at any Facility or the Real Property or at any geologically or hydrologically
adjoining property, including any Hazardous Materials contained in barrels,
aboveground or underground storage tanks, landfills, land deposits, dumps,
equipment (whether movable or fixed), or other containers, either temporary or
permanent, and deposited or located in land, water, sumps, or any other part of
the Facility or the Real Property or any adjoining property, or incorporated
into any structure therein or thereon. Neither Seller nor any Person for whose
conduct they are or may be held responsible, or to the Knowledge of Seller and
Selling Principals, any other Person, has permitted or conducted, or is aware
of, any Hazardous Activity conducted with respect to any Facility, the Real
Property, the Assets, or any other property or assets (whether real, personal,
or mixed) in which Seller has or had an interest except in full compliance with
all applicable Environmental Laws.


F.           There has been no Release or, to the Knowledge of Seller and
Selling Principals, threat of Release, of any Hazardous Materials at or from any
Facility, the Real Property, or at any other location where any Hazardous
Materials were generated, manufactured, refined, transferred, produced,
imported, used, or processed from or by any Facility, the Real Property, or from
any other property or asset (whether real, personal, or mixed) in which Seller
has or had an interest, or, to the Knowledge of Seller and Selling Principals,
any geologically or hydrologically adjoining property, whether by Seller or any
other Person.


G.           Seller has delivered to Buyer true and complete copies and results
of any reports, studies, analyses, tests, or monitoring possessed or initiated
by Seller pertaining to Hazardous Materials or Hazardous Activities in, on, or
under the Facilities, or the Real Property, or concerning compliance, by Seller
or any other Person for whose conduct they are or may be held responsible, with
Environmental Laws.


H.           There have been no material changes to the Facility, Real Property,
or any other location after ProSource Technologies, Inc. conducted the Phase I
Environmental Site Assessment (report dated January 9, 2008).


6.27         Employees.


A.           Schedule 6.27.A. of the Seller Disclosure Schedule contains: (a) a
complete and accurate list of the following information for each employee,
director, officer, independent contractor, consultant, and agent of Seller,
including each employee on leave of absence or layoff status: employer; name;
job title; date of hiring or engagement; date of commencement of employment or
engagement; current compensation paid or payable; sick and vacation leave that
is accrued but unused; and service credited for purposes of vesting and
eligibility to participate under any Employee Plan, or any other employee or
director benefit plan; (b) a complete and accurate list of the following
information for each retired employee, director, officer, independent
contractor, consultant, and agent of Seller, or their dependents, receiving
benefits or scheduled to receive benefits in the future: name; pension benefits;
pension option election; retiree medical insurance coverage; retiree life
insurance coverage; and other benefits; and (c) a complete and accurate list of
the number of employees terminated by Seller in the past five years and a
complete and accurate list of the following information for each employee of
Seller who has been terminated or laid off, or whose hours of work have been
reduced by more than 50.0% by Seller, in the six months prior to the Effective
Date: (i) the date of such termination, layoff, or reduction in hours; (ii) the
reason for such termination, layoff, or reduction in hours; and (iii) the
location to which the employee was assigned;
 
 
 

--------------------------------------------------------------------------------

 


B.           Seller has not violated the Worker Adjustment and Retraining
Notification Act (the “WARN Act”) or any Legal Requirement.


C.           To the Knowledge of Seller and Selling Principals, no officer,
director, agent, employee, consultant, or contractor of Seller is bound by any
Contract that purports to limit the ability of such officer, director, agent,
employee, consultant, or contractor (i) to engage in or continue or perform any
conduct, activity, duties, or practice relating to the Business, or (ii) to
assign to Seller or to any other Person any rights to any invention,
improvement, or discovery. No former or current employee or agent of Seller is a
party to, or is otherwise bound by, any Contract that in any way adversely
affected, affects, or will affect the ability of Seller or Buyer to conduct the
Business as heretofore carried on by Seller.


6.28         Labor Disputes; Compliance.


A.           Seller has complied in all respects with all Legal Requirements
relating to employment practices, terms, and conditions of employment, equal
employment opportunity, nondiscrimination, immigration, wages, hours, benefits,
and collective bargaining, the payment of social security, and similar Taxes and
occupational safety and health. Seller is not liable for the payment of any
Taxes, fines, penalties, or other amounts, however designated, for failure to
comply with any of the foregoing Legal Requirements.


B.           Except as disclosed in Schedule 6.28.B. of the Seller Disclosure
Schedule: (i) Seller has not been, and is not now, a party to any collective
bargaining agreement or other labor Contract; (ii) there has not been, there is
not presently pending or existing, and to Seller’s and Selling Principals’
Knowledge, there is not threatened, any strike, slowdown, picketing, work
stoppage, or employee grievance process involving Seller or the Business; (iii)
to Seller’s and Selling Principals’ Knowledge, no event has occurred or
circumstance exists that could provide the basis for any work stoppage or other
labor dispute; (iv) there is not pending or, to Seller’s and Selling Principals’
Knowledge, threatened against or affecting Seller any Proceeding relating to the
alleged violation of any Legal Requirement pertaining to labor relations or
employment matters, including any charge or complaint filed with the National
Labor Relations Board or any comparable Governmental Entity, and there is no
organizational activity or other labor dispute against or affecting Seller, the
Business, or the Assets; (v) no application or petition for an election of or
for certification of a collective bargaining agent is pending; (vi) no grievance
or arbitration Proceeding exists that might have an adverse effect upon Seller
or the conduct of the Business; (vii) there is no lockout of any employees by
Seller, and no such action is contemplated by Seller; and (viii) to Seller’s and
Selling Principals’ Knowledge, there has been no charge of discrimination filed
against or threatened against Seller with the Equal Employment Opportunity
Commission or similar Governmental Entity.


6.29         Relationships With Related Persons. Except as disclosed in
Schedule 6.29 of the Seller Disclosure Schedule, neither Seller nor any of the
Selling Principals nor any member of the Selling Principals’ families has or had
any interest in any property (whether real, personal, or mixed and whether
tangible or intangible) used in or pertaining to the Business.Neither Seller nor
any of the Selling Principals nor any member of the Selling Principals’ families
owns or has owned of record or as a beneficial owner, an equity interest or any
other financial or profit interest in any Person that has (a) had business
dealings or a material financial interest in any transaction with Seller other
than business dealings or transactions disclosed in Schedule 6.29 of the Seller
Disclosure Schedule, each of which has been conducted in the Ordinary Course of
Business with Seller at substantially prevailing market prices and on
substantially prevailing market terms, or (b) engaged in competition with Seller
with respect to any line of the products or services of Seller (a
“Competing Business”) in any market presently served by Seller, except for
ownership of less than 1.0% of the outstanding capital stock of any Competing
Business that is publicly traded on any recognized exchange or in the
over-the-counter market. Except as set forth in Schedule 6.29 of the Seller
Disclosure Schedule, neither Seller nor any of the Selling Principals nor any
member of the Selling Principals’ families is a party to any Contract with, or
has any claim or right against, Seller.
 
 
 

--------------------------------------------------------------------------------

 


6.30         Processing Equipment; Flow Diagrams. Schedule 6.30 of the Seller
Disclosure Schedule contains a complete and accurate engineering diagram of
Seller’s processing and storage equipment and related flow diagrams relating to
the Business and the Assets.


6.31         Full Disclosure. The representations, warranties, covenants, and
statements of Seller and Selling Principals in this Agreement, the Ancillary
Documents, and in any other certificate, instrument, Contract, or other document
furnished by Seller or Selling Principals pursuant to this Agreement and the
Ancillary Documents or in connection with the Contemplated Transactions are
complete, current, and accurate, do not contain or will not contain any untrue
statement of material fact, and do not omit or will not omit to state any
material fact necessary to make each representation, warranty, covenant, or
statement accurate and not misleading in any material respect. Seller and
Selling Principals have, and prior to Closing will have, provided to Buyer, in
writing, any information necessary to ensure that all representations,
warranties, covenants, or statements made by Seller and Selling Principals to
Buyer are complete, current, and accurate and are not misleading in any material
respect.


7.           Representations and Warranties of Buyer.  Buyer and Parent Company
represent and warrant to Seller and Selling Principals that, as of the Effective
Date, and again on the Closing Date as though such representations and
warranties were made on and as of the Closing Date:


7.1           Organization and Standing. Buyer is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Arizona.
Buyer has the requisite corporate power and corporate authority to own, lease,
and operate its properties and is duly authorized and licensed to carry on its
business in the places where and in the manner in which its business is
presently being conducted.


7.2           Capacity.  Buyer has full corporate power, legal capacity, and
authority to execute and deliver this Agreement, to consummate the Contemplated
Transactions, and to perform its obligations under this Agreement.  The
execution and delivery of this Agreement, the consummation of the Contemplated
Transactions, and the performance of Buyer’s obligations under this Agreement
have been duly authorized by the Board of Directors of Buyer and no other
corporate proceedings on the part of Buyer are necessary in connection
therewith. This Agreement and the Ancillary Documents constitute, and each other
agreement or instrument to be executed and delivered by Buyer in connection with
this Agreement and the Ancillary Documents will constitute, valid and binding
obligations of Buyer, enforceable against Buyer in accordance with their
respective terms.


7.3           Authority.  Neither the execution and delivery of this Agreement
by Buyer, the consummation of the Contemplated Transactions, nor the performance
of Buyer’s obligations hereunder will: (a) violate any provision of the
Certificate of Incorporation or Bylaws of Buyer; (b) violate any statute, code,
ordinance, rule, or regulation of any jurisdiction applicable to Buyer, or its
properties or assets; (c) violate any judgment, Order of any court, arbitrator,
mediator, government, or Governmental Entity, which is binding upon Buyer or
which would have an adverse effect on its properties or assets; or (d) violate,
breach, conflict with, constitute a default under, result in termination of, or
accelerate the performance required by, any of the terms, conditions, or
provisions of any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement, or other instrument or obligation to which Buyer is a party or
by which Buyer or any of its properties or assets is bound.
 
 
 

--------------------------------------------------------------------------------

 


7.4           Consents.  No consents, approvals, filings, or registrations with
or by any Governmental Entity or any other Person are necessary in connection
with the execution and delivery by Buyer of this Agreement, the consummation by
Buyer of the Contemplated Transactions, or the performance of Buyer’s
obligations under this Agreement.


7.5           Brokers. No broker or finder has acted for Buyer in connection
with this Agreement or the Contemplated Transactions and no broker or finder is
entitled to any brokerage commissions, finder’s fees, or other compensation
based on agreements or arrangements made by Buyer.


7.6           Fully Paid and Nonassessable Stock.  Parent Company will issue
Common Stock that has been duly authorized and validly issued and are fully paid
and nonassessable.


8.           Covenants of Seller and Selling Principals. Seller and Selling
Principals covenant and agree as follows:


8.1           Right of Inspection. From the Effective Date through the Closing
Date, Seller and Selling Principals will (a) permit Buyer and its authorized
representatives to have full access to the Assets and to Seller’s properties,
including the Real Property, during regular business hours, (b) make Seller’s
employees and authorized representatives available to confer with Buyer and its
authorized representatives, and (c) make available to Buyer and its authorized
representatives all books, papers, and records relating to the Assets, the
Business, and the Assumed Liabilities which may be reasonably requested by
Buyer, including, without limitation, all books of account (including the
general ledger), Tax records, organizational documents, minute books, Contracts,
filings with any Governmental Entity, any financial operating data, and any
other business information relating to the Assets, the Business, and the Assumed
Liabilities as Buyer may from time to time request. No such investigation by
Buyer will affect the representations, statements, covenants, and warranties of
Seller and Selling Principals and each such representation, statement, covenant,
and warranty will survive any such investigation.


8.2           Conduct of Business. From the Effective Date until the Closing
Date:


A.           Seller will conduct the Business and will engage in transactions
only in the usual and Ordinary Course of Business and in a commercially
reasonable manner and will do so diligently and in substantially the same manner
as it has previously. Seller will use all commercially reasonable efforts to
preserve the Business and to preserve all present relationships of Seller with,
and the goodwill of, suppliers, customers, and others having a business
relationship with Seller. Seller also will protect the Assets and maintain the
Business, Real Property, Inventory, and Personal Property in good operating
condition and repair, ordinary wear and tear accepted, and will, at Seller’s
sole cost and expense, repair, replace, or restore, as applicable, any item of
Real Property, Inventory, or Personal Property which ceases to be in such
condition. Seller will take all steps reasonably necessary to preserve all
Contractual Rights and its rights in all Intellectual Property and Intangible
Property. Seller also will maintain the Business premises, including fixtures
and heating, ventilation, cooling, plumbing, and electrical systems in good
operating condition and repair and to maintain and leave the Business premises
in a clean and orderly condition;
 
 
 

--------------------------------------------------------------------------------

 


B.           Seller will not, except in the usual and Ordinary Course of
Business or as otherwise consented to or approved by Buyer in writing, or as
permitted or required by this Agreement: (a) institute any method of
manufacture, purchase, sale, lease, management, accounting, or operation that
will vary from those methods used by Seller as of the Effective Date; (b) cancel
any existing policy of insurance; (c) enter into any new Contract, commitment,
or other transaction not in the usual and Ordinary Course of Business and, if in
the usual and Ordinary Course of Business, not in an amount exceeding $5,000 per
transaction, or $10,000 in the aggregate; (d) make any capital expenditures in
an amount exceeding $5,000; (e) sell, dispose of, or encumber any of the Assets;
(f) incur any new indebtedness or other liabilities other than in the usual and
Ordinary Course of Business, and, if in the usual and Ordinary Course of
Business, not in an amount exceeding $5,000 per transaction, or $10,000 in the
aggregate; (g) waive or compromise any right or claim or cancel, without full
payment, any note, loan, or other obligation owing to Seller; (h) modify, amend,
cancel, renew, or terminate any Contract, permit, approval, consent,
ratification, waiver, or other authorization relating to the Assets or the
Business; (i) take any action or fail to take any action which would cause any
of Seller’s or Selling Principals’ representations and warranties herein to be
untrue as of the Closing Date; or (j) enter into any agreement obligating Seller
to do any of the foregoing prohibited acts;


C.           Seller will maintain its corporate existence and powers and will
not dissolve or liquidate; and


D.           Seller will not do any act or omit to do any act that will cause a
breach or default of any Contract, obligation, lease, license, or other
agreement to which Seller is a party and which affects the Assets, the Business,
and the Assumed Liabilities, and any of Seller’s title thereto or interest
therein.


8.3           Consents. Seller will obtain any and all necessary consents,
waivers, permits, approvals, and authorizations of, and to complete any and all
filings or registrations with, all Governmental Entities which are necessary to
consummate the Contemplated Transactions. Seller will obtain any and all
consents, waivers, approvals, or authorizations of all other Persons as may be
required for the sale, assignment, and transfer to Buyer of the Assets, the
Business, and the Assumed Liabilities.


8.4           Cooperation. Seller and Selling Principals will take or cause to
be taken, all action and to do, or cause to be done, all things necessary,
proper, or advisable to consummate the Contemplated Transactions and to perform
Seller’s and Selling Principals’ obligations hereunder.


8.5           Disclosure of Changes. Seller and Selling Principals will promptly
notify Buyer in writing of the following: (a) the commencement or threat of any
threatened lawsuit, claim, or Proceeding against Seller or affecting the Assets,
the Business, or the Assumed Liabilities, the operation and conduct of the
Business or Seller’s prospects, or challenging the validity or propriety of or
seeking to enjoin or to set aside the Contemplated Transactions; (b) any adverse
change in the financial condition of Seller or the Business; and (c) any change
in any representations or warranties of Seller or Selling Principals set forth
in this Agreement, any Ancillary Document, or in any exhibit, schedule,
certificate, Contract, or other document delivered by Seller and Selling
Principals in connection with to this Agreement, the Ancillary Documents, or the
Contemplated Transactions.
 
 
 

--------------------------------------------------------------------------------

 


8.6           Exclusivity; Acquisition Proposals. Seller and Selling Principals
will not (and will use their best efforts to ensure that none of Seller’s
officers, directors, agents, representatives, employees, or affiliates) take or
cause or permit any Person to take, directly or indirectly, any of the following
actions with any party other than Buyer: (i) solicit, encourage, initiate, or
participate in any negotiations, inquiries, or discussions with respect to any
offer or proposal to acquire the Assets, the Business, or the Assumed
Liabilities, whether by merger, consolidation, other business combination,
purchase of assets, tender, or exchange offer or otherwise (each of the
foregoing, an “Acquisition Transaction”); (ii) disclose, in connection with an
Acquisition Transaction, any information not customarily disclosed to any Person
other than Buyer or its representatives concerning the Assets, the Business, or
the Assumed Liabilities, or afford to any Person other than Buyer or their
respective representatives access to Seller’s properties, books, or records,
except in the Ordinary Course of Business and as required by law or pursuant to
a request for information by any Governmental Entity; (iii) enter into or
execute any agreement relating to an Acquisition Transaction; or (iv) make or
authorize any public statement, recommendation, or solicitation in support of
any Acquisition Transaction or any offer or proposal relating to an Acquisition
Transaction.In the event that Seller or Selling Principals are contacted by any
third party expressing an interest in discussing an Acquisition Transaction,
Seller and Selling Principals will promptly notify Buyer in writing of such
contact.


9.           Obligations at Closing.


9.1           Seller’s Obligations at Closing. At the Closing, Seller and
Selling Principals will deliver or cause to be delivered to Buyer fully executed
versions of the following:


A.           All Ancillary Documents and other instruments of transfer, properly
executed by Seller or Selling Principals, as the case may be, and acknowledged,
relating to transferring and assigning to Buyer all of Seller’s right, title,
and interest in and to the Assets, the Business, and the Assumed Liabilities,
including, without limitation, the following:


(i)           An Assignment and Bill of Sale, in a form substantially identical
to Exhibit E attached to this Agreement; and


(ii)           An Assignment and Assumption Agreement, in a form substantially
identical to Exhibit F attached to this Agreement;


B.           All Ancillary Documents and other instruments evidencing any and
all consents, waivers, permits, approvals, authorizations, filings, or
registrations as provided for in this Agreement;


C.           The Seller Disclosure Schedule;


D.           The Noncompetition Agreement;


E.           The IP Assignment;


F.           The Lease Assignment;


G.           The Subscription Documents (Exhibits C and D attached hereto);


H.           The Legal Opinion;


I.           Documentation and information in sufficient form and detail as
Buyer and its chief financial officer and financial advisors may request
relating to the completion of the Closing Financial Statements and the
determination of Net Working Capital, which Net Working Capital will not be less
than $55,000 at the Closing; and


J.           A Seller Closing Certificate, executed by the appropriate
authorized representatives of Seller, dated as of the Closing Date, in a form
substantially identical to Exhibit G attached to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


9.2           Buyer’s Obligation at Closing. On the Closing Date, Buyer will
deliver or cause to be delivered the following:


A.           A stock certificate to the Seller evidencing 417,500 restricted
Shares of Common Stock of the Parent Company registered in the name of the
Selling Principals;


B.           A stock certificate evidencing 107,500 restricted Shares of Common
Stock of the Parent Company registered in the name of the Selling Principals to
be held by Parent Company in accordance with Section 3.2.B; and


C.           A Buyer Closing Certificate, executed by the President of Buyer,
dated as of the Closing Date, in a form substantially identical to Exhibit H
attached to this Agreement.


10.         Obligations After Closing.


10.1          Indemnification.


A.           Seller’s and Selling Principals’ Indemnification. Seller and
Selling Principals jointly and severally will indemnify and hold Buyer and its
parents, subsidiaries, and related entities (and each of their respective
officers, directors, managers, members, employees, agents, attorneys, parents,
successors, and assigns) (collectively, the “Buyer Indemnified Parties”)
harmless for, from, and against any and all claims, losses, expenses, damages,
obligations, deficiencies, or liabilities of any kind, including, without
limitation, costs of investigation, interest, penalties, reasonable attorneys’
fees, and any and all costs, expenses, and fees incident to any suit, action, or
Proceeding, incurred or sustained by the Buyer Indemnified Parties which arise
out of, result from, or are related to: (a) Seller’s or Selling Principals’
breach of any representation, warranty, condition, agreement, or covenant
contained in this Agreement, any of the Ancillary Documents, or in any other
instrument, Contract, or document executed and delivered by Seller or Selling
Principals in connection with this Agreement, the Ancillary Documents, or the
Contemplated Transactions; (b) the failure of any representation or warranty or
other statement by Seller or Selling Principals contained in this Agreement, any
of the Ancillary Documents, or in any other instrument, Contract, or document
executed and delivered by Seller or Selling Principals in connection with this
Agreement, the Ancillary Documents, or the Contemplated Transactions to be true
and correct in all respects as of the Effective Date and as of the Closing Date;
(c) any Retained Liabilities; (d) any fees, expenses, or other payments incurred
or owed by Seller or Selling Principals or any principal, officer, director,
manager, member, shareholder, employee, or agent of Seller to any agent, broker,
or other firm or Person in connection with the Contemplated Transactions; (e)
any noncompliance with any Bulk Sales Laws or fraudulent transfer laws in
respect of the Contemplated Transactions; (f) any and all liabilities or
obligations relating to the Assets (except for the Assumed Liabilities) or the
Business arising out of the ownership or operation of the Assets or the Business
on or prior to the Closing Date, including, without limitation, all Tax
liabilities, liabilities for breach of contract, liabilities arising in tort,
liabilities for materials sold or services rendered, and liabilities to any
creditor; (g) any and all liabilities arising under any Environmental Laws or
Occupational Safety and Health Laws arising out of acts, occurrences, or
omissions occurring prior to the Closing; and (h) any and all liabilities or
obligations arising out of or relating to any Employee Plans or other employee
or labor matters arising out of acts, occurrences, or omissions occurring prior
to the Closing.


B.           Environmental Indemnification. Seller and Selling Principals
jointly and severally will indemnify and hold the Buyer Indemnified Parties
harmless for, from, and against any and all claims, losses, expenses, damages,
obligations, deficiencies, or liabilities of any kind, including, without
limitation, costs of investigation, interest, penalties, reasonable attorneys’
fees, and any and all costs, expenses, and fees incident to any suit, action, or
Proceeding, incurred or sustained by the Buyer Indemnified Parties which arise
out of, result from, or are related to any Environmental Laws arising out of
acts, occurrences, or omissions occurring prior to the Closing, including,
without limitation: (a) a diminution in value of the Real Property or the
Assets; (b) damages for the loss or restriction on use of rentable or usable
space or of any amenity of the Real Property; (c) damages arising from any
adverse impact on marketing of the Real Property or the Assets or any
improvements of or to the Real Property or the Assets; or (d) costs incurred in
connection with any investigation of site conditions or any changes, remedial,
removal, or restoration work required by any Governmental Entity.
 
 
 

--------------------------------------------------------------------------------

 


C.           Claims; Defense. Seller and Selling Principals agree that, upon any
of their receipt of a third-party claim in respect of which indemnity may be
sought under this Section 10.1, Seller and Selling Principals will give written
notice within two days of such claim (the “Notice of Claim”) to Buyer. Buyer
will be entitled, at its own cost and expense, to participate in the defense of
any such claim or action against Seller and Selling Principals. Buyer will have
the right to assume the entire defense of such claim; provided, however, that:
(a) Buyer gives written notice of its desire to defend such claim (the
“Notice of Defense”) to Seller and Selling Principals within 15 days after
Buyer’s receipt of the Notice of Claim; (b) Buyer’s defense of such claim will
be without cost to Seller or Selling Principals or prejudice their respective
rights under this Section 10.1; (c) Buyer will bear all costs and expenses in
connection with the defense of such claim; (d) Seller and Selling Principals
will have the right, at their sole cost and expense, to have their counsel
participate in the defense of such claim; and (e) Seller and Selling Principals
will have the right to receive periodic reports from Buyer and Buyer’s counsel
with respect to the status and details of the defense of such claim and will
have the right to make direct inquiries to Buyer’s counsel in this regard.
Solely for the purpose of Section 10.1.C.(e) above, the Buyer Indemnified
Parties will waive their attorney-client privilege.


D.           Survival. The representations and warranties contained in this
Agreement, the Ancillary Documents, or in any other instrument, Contract, or
document executed and delivered by Seller and Selling Principals in connection
with this Agreement, the Ancillary Documents, or the Contemplated Transactions
will survive the termination of this Agreement or the Closing for a period of
two (2) years; provided, however, the representations and warranties, and
corresponding indemnification obligations, in Sections 6.1-6.3, 6.4, 6.22, and
6.26 shall survive for the applicable statute of limitations periods. This
Section 10.1.D. will not limit any covenant or agreement of the Parties to the
extent the covenant or agreement contemplates performance after the Closing.


10.2         Transition. Seller will continue to work in good faith with
Seller’s suppliers and customers, will maintain the goodwill of the Business,
and will otherwise cooperate with Buyer to effectuate a smooth and orderly
transition in the operation and conduct of the Business following the Closing
Date.


10.3         Noncompetition Agreement. Each of the Selling Principals will
comply with the terms and conditions of the Noncompetition Agreement.


10.4         Employees.  Buyer will not be obligated to offer employment to any
employee or principal of Seller, but Buyer will have the right to employ
employees and principals of Seller as of the Closing Date, on terms and
conditions established by Buyer, in its sole and absolute discretion.


10.5         Further Assurances. The Parties will cooperate reasonably with each
other and with their respective representatives in connection with any steps
required to be taken as part of their respective obligations under this
Agreement, and will: (i) furnish upon request to each other such further
information; (ii) execute and deliver to each other such other documents; and
(iii) do such other acts and things, all as any other Party may reasonably
request for the purpose of carrying out the intent of this Agreement and the
Contemplated Transactions.


10.6         Change of Name. Within 15 days following the Closing, Seller will
deliver to Buyer evidence that Seller has caused its named to be changed to a
name that does not include “Recycool” (or a variant thereof) by submitting the
appropriate documents to the appropriate Governmental Entity to effect such name
change.
 
 
 

--------------------------------------------------------------------------------

 


10.7         Prorations. Seller and Selling Principals will work together with
Buyer and will provide all necessary documentation to Buyer in connection with
the determination by the Parties of any prepaid items and other applicable items
with respect to the Assumed Liabilities that will be prorated as of the Closing
Date.


10.8         “Market Stand-Off” Agreement.  For a period of one-year after the
Closing, Seller and Selling Principals agree that Seller will not sell or
otherwise transfer, make any short sale of, grant any option for the purchase
of, or enter into any hedging or similar transaction with the same economic
effect as a sale, of the Shares during the period commencing on the Closing Date
and ending on a date determined by GlyEco for a period of up to 12 months. To
further evidence this Agreement, Seller will execute a market standoff agreement
with GlyEco or said underwriters, and brokering institutions in customary form
consistent with the provisions of this Section 10.8.


In order to enforce the foregoing agreements, GlyEco may impose stop-transfer
instructions with respect to the Shares until the end of such period. Seller and
Selling Principals agree and acknowledge that one or all of the following
legends or legends similar in substance to such legends
may be placed on all certificates representing the Shares:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LOCK-UP, AS SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE ORIGINAL HOLDER OF THESE
SECURITIES, A COPY OF WHICH IS ON FILE AT THE COMPANY’S PRINCIPAL OFFICE. SUCH
LOCK-UP PERIOD IS BINDING ON TRANSFEREES OF THESE SHARES.


THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
SECURITIES ACT), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.


10.9         Transfer of Shares. The Parties agree and acknowledge that Seller
intends to liquidate following the Closing. Buyer will cooperate with Seller in
connection with transferring the Shares to the equity owners of Seller upon such
liquidation, so long as the transfers comply in all respects with applicable
Legal Requirements (including, without limitation, all applicable securities
laws).


11.         Remedies Prior to or on Closing.


11.1         Remedies Prior to or on Closing.


A.           In the event of any breach, inaccuracy, or default of any
representation, warranty, covenant, agreement, condition, or other obligation of
Seller or Selling Principals under this Agreement, any Ancillary Document, or
under any other instrument, certificate, Contract, or document to be executed or
delivered by Seller or Selling Principals in connection with this Agreement, any
Ancillary Document, or the Contemplated Transactions, Buyer may, in its sole and
absolute discretion, and without prejudice to any rights or remedies Buyer may
have at law or in equity for any such breach or default, terminate this
Agreement by delivering written notice of termination to Seller on or before the
Closing Date. The notice will specify the breach or default on which the notice
is based. Notwithstanding the foregoing, the Parties agree that the Assets and
the Business are unique and that, in the event of a breach or default by Seller
or Selling Principals under this Agreement, it would be extremely impracticable
to measure monetary damages and such damages would be an inadequate remedy for
Buyer. Therefore, in the event of any such breach or default, Buyer may, in its
sole and absolute discretion, sue for specific performance in addition to any
other available right or remedies.
 
 
 

--------------------------------------------------------------------------------

 


B.           In the event of any breach, inaccuracy, or default of any
representation, warranty, covenant, agreement, condition, or other obligation of
Buyer under this Agreement, any Ancillary Document, or under any other
instrument, certificate, Contract, or document to be executed or delivered by
Buyer in connection with this Agreement, any Ancillary Document, or the
Contemplated Transactions, Seller’s and Selling Principals’ sole and exclusive
remedy will be to terminate this Agreement by delivering written notice of
termination to Buyer on or before the Closing Date. The notice will specify the
breach or default on which the notice is based.


C.           In the event of termination of this Agreement by any Party pursuant
to this Section 11.1, this Agreement will become null and void, other than
Sections 10 through 13 hereof, which will survive the termination of this
Agreement or the Closing, and which will remain in full force and effect. Upon
termination, Buyer will promptly deliver to Seller and Selling Principals and
Seller and Selling Principals will deliver to Buyer any and all documentation
provided by each Party to the other pursuant to the terms and conditions of this
Agreement.


11.2         Remedies Subsequent to Closing. In the event of any breach or
default of any representation, warranty, covenant, agreement, condition, or
other obligation by any Party, the non-defaulting Party may pursue whatever
rights and remedies are available to such Party at law or in equity, including,
without limitation, the rights and remedies provided in this Agreement.


12.         Confidentiality.


12.1         Definition of Confidential Information. As used in this Section 12,
“Confidential Information” includes any and all of the following information of
Seller, Buyer, or Selling Principals that has been or may hereafter be disclosed
in any form, whether in writing, orally, electronically, or otherwise, or
otherwise made available by observation, inspection, or otherwise by any Party
(Buyer on the one hand or Seller and Selling Principals, collectively, on the
other hand) or their respective representatives (collectively, a “Disclosing
Party”) to the other Party or Parties or their respective representatives
(collectively, a “Receiving Party”): (i) all information that is a trade secret
under applicable trade secret or other laws; (ii) all information concerning
product specifications, data, know-how, formulae, compositions, processes,
designs, sketches, photographs, graphs, drawings, samples, inventions and ideas,
past, current, and planned research and development, current and planned
manufacturing or distribution methods and processes, customer lists, current and
anticipated customer requirements, price lists, market studies, business plans,
computer hardware, software and computer software, and database technologies,
systems, structures, and architectures; (iii) all information concerning the
business and affairs of the Disclosing Party (which includes historical and
current financial statements, financial projections and budgets, Tax returns and
accountants’ materials, historical, current, and projected sales, capital
spending budgets and plans, business plans, strategic plans, marketing and
advertising plans, publications, client and customer lists and files, Contracts,
the names and backgrounds of key personnel and personnel training techniques and
materials, however documented), and all information obtained from review of the
Disclosing Party’s documents or property or discussions with the Disclosing
Party, regardless of the form of the communication; (iv) all notes, analyses,
compilations, studies, summaries, and other material prepared by the Receiving
Party to the extent containing or based, in whole or in part, upon any
information included in the foregoing; and (v) the Contemplated Transactions and
terms and conditions of this Agreement, the Ancillary Documents, and any
agreements, certificates, instruments, and Contracts to be executed and
delivered in connection herewith or therewith.
 
 
 

--------------------------------------------------------------------------------

 


Any trade secrets of a Disclosing Party will also be entitled to all of the
protections and benefits under applicable trade secret law and any other
applicable law. If any information that a Disclosing Party deems to be a trade
secret is found by a court of competent jurisdiction not to be a trade secret
for purposes of this Section 12, such information will still be considered
Confidential Information of that Disclosing Party for purposes of this
Section 12 to the extent included within the definition. In the case of trade
secrets, each of Buyer, Seller and Selling Principals hereby waives any
requirement that the other Party submit proof of the economic value of any trade
secret or post a bond or other security.


12.2         Restricted Use of Confidential Information. Each Receiving Party
acknowledges the confidential and proprietary nature of the Confidential
Information of the Disclosing Party and agrees that such Confidential
Information: (i) will be kept confidential by the Receiving Party; (ii) will not
be used for any reason or purpose other than to evaluate and consummate the
Contemplated Transactions; and (iii) without limiting the foregoing, will not be
disclosed by the Receiving Party to any Person, except in each case as otherwise
expressly permitted by the terms and conditions of this Agreement or with the
prior written consent of an authorized representative of Seller with respect to
the Confidential Information of Seller or Selling Principals (each, a “Seller
Contact”) or an authorized representative of Buyer with respect to the
Confidential Information of Buyer (each, a “Buyer Contact”). Each of Buyer,
Seller, and Selling Principals will disclose the Confidential Information of the
other Parties only to its representatives who require such material for the
purpose of evaluating the Contemplated Transactions and are informed by Buyer,
Seller, or Selling Principals, as the case may be, of the obligations of this
Section 12 with respect to such Confidential Information. Each of Buyer, Seller,
and Selling Principals will: (a) enforce the terms of this Section 12 as to its
respective representatives; (b) take such action to the extent necessary to
cause its representatives to comply with the terms and conditions of this
Section 12; and (c) be responsible and liable for any breach of the provisions
of this Section 12 by it or its representatives.


Unless and until this Agreement is terminated, Seller and Selling Principals
will maintain as confidential any Confidential Information of Seller or Selling
Principals relating to any of the Assets or the Assumed Liabilities.
Notwithstanding the preceding sentence, Seller and Selling Principals may use
any Confidential Information of Seller before the Closing only in the Ordinary
Course of Business.


From and after the Closing, the provisions of this Section 12 will not apply to
or restrict in any manner Buyer’s use or disclosure of any Confidential
Information of Seller or Selling Principals relating to the Business or any of
the Assets or the Assumed Liabilities. Additionally, from and after the
Effective Date, the provisions of this Section 12 will not apply to or restrict
in any manner Buyer’s use or disclosure of any Confidential Information of
Seller or Selling Principals arising out of or relating to Buyer’s fundraising
activities (including, without limitation, disclosure to brokers, underwriters,
market makers, or other investors); provided, however, that the recipient of
such Confidential Information agrees to maintain the confidential nature of such
Confidential Information.


12.3         Exceptions. This Section 12 does not apply to that part of the
Confidential
Information of a Disclosing Party that a Receiving Party demonstrates: (a) was, is, or becomes generally
available to the public other than as a result of a breach of this Section 12 or
any other applicable confidentiality agreement to which a Receiving Party or its
representatives are bound; (b) was or is developed by the Receiving Party
independently of and without reference to any Confidential Information of the
Disclosing Party; or (c) was, is, or becomes available to the Receiving Party on
a nonconfidential basis from a third party not bound by a confidentiality
agreement or any legal, fiduciary, or other obligation restricting disclosure.
Neither Seller nor Selling Principals will disclose any Confidential Information
of Seller or Selling Principals relating to the Business or any of the Assets or
the Assumed Liabilities in reliance on the exceptions in clauses (b) or (c)
above.
 
 
 

--------------------------------------------------------------------------------

 


12.4         Legal Proceedings. If a Receiving Party becomes compelled in any
Proceeding or is requested by a Governmental Entity having jurisdiction over the
Contemplated Transactions to make any disclosure that is prohibited or otherwise
constrained by this Section 12, that Receiving Party will provide the Disclosing
Party with prompt written notice of such compulsion or request so that it may
seek an appropriate protective order or other appropriate remedy or waive
compliance with the provisions of this Section 12. In the absence of a
protective order or other remedy, the Receiving Party may disclose that portion
(and only that portion) of the Confidential Information of the Disclosing Party
that, based upon advice of the Receiving Party’s counsel, the Receiving Party is
legally compelled to disclose or that has been requested by such Governmental
Entity; provided, however, that the Receiving Party will use reasonable efforts
to obtain reliable assurances that confidential treatment will be accorded by
any Person to whom any Confidential Information is so disclosed. The provisions
of this Section 12.4 do not apply to any Proceedings between the Parties.


12.5         Return or Destruction of Confidential Information. If this
Agreement is terminated, each Receiving Party will: (a) destroy all Confidential
Information of the Disclosing Party prepared or generated by the Receiving Party
without retaining a copy of any such material; (b) promptly deliver to the
Disclosing Party all other Confidential Information of the Disclosing Party,
together with all copies thereof, in the possession, custody, or control of the
Receiving Party or, alternatively, with the written consent of a Seller Contact
or a Buyer Contact (whichever represents the Disclosing Party), destroy all such
Confidential Information; and (c) certify all such destruction in writing to the
Disclosing Party; provided, however, that the Receiving Party may retain a list
that contains general descriptions of the information it has returned or
destroyed to facilitate the resolution of any controversies after the Disclosing
Party’s Confidential Information is returned.


12.6         Attorney-Client Privilege. The Disclosing Party is not waiving, and
will not be deemed to have waived or diminished, any of its attorney work
product protections, attorney-client privileges, or similar protections and
privileges as a result of disclosing its Confidential Information (including
Confidential Information related to pending or threatened litigation) to the
Receiving Party, regardless of whether the Disclosing Party has asserted, or is
or may be entitled to assert, such privileges and protections. The Parties: (a)
share a common legal and commercial interest in all of the Disclosing Party’s
Confidential Information that is subject to such privileges and protections; (b)
are or may become joint defendants in Proceedings to which the Disclosing
Party’s Confidential Information covered by such protections and privileges
relates; (c) intend that such privileges and protections remain intact should
any Party become subject to any actual or threatened Proceeding to which the
Disclosing Party’s Confidential Information covered by such protections and
privileges relates; and (d) intend that after the Closing, the Receiving Party
will have the right to assert such protections and privileges. No Receiving
Party will admit, claim, or contend, in Proceedings involving any Party or
otherwise, that any Disclosing Party waived any of its attorney work-product
protections, attorney-client privileges, or similar protections and privileges
with respect to any information, documents, or other material not disclosed to a
Receiving Party due to the Disclosing Party disclosing its Confidential
Information (including Confidential Information related to pending or threatened
litigation) to the Receiving Party.


13.         General Provisions.


13.1         Publicity. Buyer may unilaterally coordinate, create, and file
notices to third parties and all other publicity concerning the Contemplated
Transactions. Seller and Selling Principals will not coordinate, create, or file
any notices to third parties or any other publicity concerning the Contemplated
Transactions without the prior written approval of Buyer.
 
 
 

--------------------------------------------------------------------------------

 


13.2         Expenses. Except as otherwise specifically provided in this
Agreement, each Party will be responsible for its own fees, costs, and other
expenses incurred in negotiating and preparing this Agreement and in closing and
carrying out the Contemplated Transactions.


13.3         Survival of Representations, Warranties, and Covenants. The
respective representations, warranties, and covenants of Buyer, Seller, and
Selling Principals made in this Agreement, the Ancillary Documents, or in any
certificate, Contract, instrument, or other document delivered in connection
with this Agreement, any Ancillary Document, Contract, instrument, or the
Contemplated Transactions, including, without limitation, the obligations of
indemnity, concerning taxes and tax liens, environmental issues, title to
assets, and fraud will survive the Closing Date and the consummation of the
Contemplated Transactions, until the applicable statute of limitations has run,
notwithstanding any examination made by or for the Party to whom such
representations, warranties, or covenants were made, the Knowledge of any
officers, directors, shareholders, employees, or agents of the Party, or the
acceptance of any certificate or opinion.   All other representations,
warranties, and covenants of Buyer, Seller, and Selling Principals made in the
aforementioned documents associated with this Agreement will last for a period
of two years from the Closing Date.


13.4         Notices. All notices, requests, demands, and other communications
required under this Agreement will be in writing and will be deemed duly given
and received: (i) if personally delivered, on the date of delivery; (ii) if
mailed, three days after deposit in the United States Mail, registered or
certified, return receipt requested, postage prepaid and addressed as provided
below; (iii) if by a courier delivery service providing overnight or “next-day”
delivery, on the next business day after deposit with such service, addressed as
follows:


If to Seller and Selling Principals:                      Recycool, Inc.
Marty Rosauer
Kurt Rosauer
Dennis Scott
Attn: Marty Rosauer
c/o 931 13th Ave. SE
Forest Lake, MN 55025


If to Buyer:                                                            GlyEco
Acquisition Corp. #1
Attn: John d’Arc Lorenz II, President
4802 E. Ray Road, Suite 23-196
Phoenix, AZ 85044


Any Party may change its above-designated address by giving the other Parties
written notice of such change in the manner set forth herein.


13.5         Disclosure Schedule. The information in the Seller Disclosure
Schedule constitutes (i) exceptions to particular representations, warranties,
covenants, and obligations of Seller and Selling Principals, as applicable, as
set forth in this Agreement, or (ii) descriptions or lists of information and
other items referred to in this Agreement. If there is any inconsistency between
the statements in this Agreement and those in the Seller Disclosure Schedule,
the statements in this Agreement will control.
 
 
 

--------------------------------------------------------------------------------

 


13.6         Time of Essence. With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.


13.7         Headings. Headings contained in this Agreement are inserted only as
a matter of convenience and in no way define, limit, extend, or describe the
scope of this Agreement or of any provision hereof.


13.8         Entire Agreement; Modification. This Agreement constitutes the
entire agreement among the Parties and supersedes all prior and contemporaneous
agreements and undertakings of the Parties with respect to the subject matter
hereof. No supplement, modification, or amendment of this Agreement will be
binding and enforceable unless executed in writing by the Parties.


13.9         Waiver. No waiver of any of the provisions of this Agreement will
be deemed, or will constitute, a waiver of any other provision hereof (whether
or not similar) nor will such waiver constitute a continuing waiver, and no
waiver will be binding unless executed in writing by the Party making the
waiver.


13.10       Exhibits, Schedules, and Recitals. The Exhibits and Schedules
attached to this Agreement and the Recitals set forth above are hereby
incorporated into and made a part of this Agreement.


13.11       Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which will
constitute one and the same instrument.


13.12       Governing Law; Jurisdiction. Except as expressly provided herein,
this Agreement and all questions relating to its validity, interpretation,
performance, and enforcement will be governed by and construed in accordance
with the laws of the State of Arizona, notwithstanding any Arizona or other
conflict-of-interest provisions to the contrary. Jurisdiction of and venue for
any legal action between the Parties will be in the state and federal courts
serving Maricopa County, Arizona, and the Parties hereby consent to such
jurisdiction and venue.


13.13       Attorneys’ Fees. In the event an action or suit is brought by either
Party to enforce the terms of this Agreement, the prevailing Party will be
entitled to the payment of his, her, or its reasonable attorneys’ fees and
costs, as determined by the judge of the court.


13.14       Parties in Interest. Except as expressly provided in this Agreement,
nothing in this Agreement is intended to confer upon any Person other than the
Parties, their respective heirs, representatives, successors, and permitted
assigns, any rights or remedies under or by reason of this Agreement, nor is
anything in this Agreement intended to relieve or discharge the liability of any
Party, nor will any provision of this Agreement give any entity any right of
subrogation against or action over or against any Party; provided, however, that
the Buyer Indemnified Parties are intended to be express third party
beneficiaries of the indemnification provisions in Section 10 of this Agreement;
and provided further, that GlyEco and the applicable underwriters, market
makers, and broking institutions engaged by GlyEco to conduct an reverse merger
into a public shell are intended to be express third party beneficiaries of the
market stand-off provisions in Section 10.8 of this Agreement.


13.15       Successors in Interest. Except as otherwise provided herein, all
provisions of this Agreement will be binding upon, inure to the benefit of, and
be enforceable by and against the respective heirs, executors, administrators,
personal representatives, successors, and assigns of any of the Parties.
 
 
 

--------------------------------------------------------------------------------

 


13.16       Severability. The invalidity or unenforceability of any particular
provision, or any part thereof, of this Agreement will not affect the other
provisions hereof and this Agreement will be continued in all respects as if
such invalid or unenforceable provision were omitted.


13.17       Further Documentation. Each Party will execute and deliver such
further instruments, agreements, Contracts, and documents and do such further
acts and things as may be required to carry out the intent and purpose of this
Agreement.


13.18       Selling Principal Obligations. The liability of each Selling
Principal will be joint and several with Seller and with the other Selling
Principals. Where in this Agreement and the Ancillary Documents provision is
made for any action to be taken or not taken by Seller, each Selling Principal
jointly and severally undertakes to cause Seller to take or not take such
action, as the case may be. Without limiting the generality of the foregoing,
each Selling Principal will be jointly and severally liable with Seller for the
indemnities set forth in Section 10 of this Agreement and the other indemnity
provisions of the Ancillary Documents.


13.19       Usage. In this Agreement, unless a clear contrary intention appears:
(i) the singular number includes the plural number and vice versa; (ii)
reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are not prohibited by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually; (iii) reference to any gender
includes each other gender; (iv) reference to this Agreement, the Ancillary
Documents, or any other agreement, document, certificate, Contract, or
instrument means such agreement, document, certificate, Contract, or instrument
as amended or modified and in effect from time to time in accordance with the
terms thereof; (v) reference to any Legal Requirement means such Legal
Requirement as amended, modified, codified, replaced, or reenacted, in whole or
in part, and in effect from time to time, including rules and regulations
promulgated thereunder, and reference to any section or other provision of any
Legal Requirement means that provision of such Legal Requirement from time to
time in effect and constituting the substantive amendment, modification,
codification, replacement, or reenactment of such section or other provision;
(vi) “hereunder,” “hereof,” “hereto,” and words of similar import will be deemed
references to this Agreement as a whole and not to any particular Section or
other provision hereof; (vii) “including” (and with correlative meaning
“include”) means including, without limiting the generality of any description
preceding such term; (viii) “or” is used in the inclusive sense of “and/or”;
(ix) with respect to the determination of any period of time, “from” means “from
and including” and “to” means “to but excluding”; and (x) references to this
Agreement, the Ancillary Documents, or other documents, instruments,
certificates, Contracts, or agreements will be deemed to refer as well to all
addenda, exhibits, schedules, or amendments thereto.


13.20       Interpretation. The Parties agree that each Party and his, her, or
its counsel have reviewed this Agreement and that any rule of construction to
the effect that ambiguities are to be resolved against the drafting Party will
not apply to the interpretation of this Agreement.


13.21       Counsel. Seller and Selling Principals acknowledge and agree that
the firm of Hool Law Group, PLC did not act as counsel to Seller and Selling
Principals in drafting this Agreement, but acted solely upon instruction from
its client, Buyer. Seller and Selling Principals have, at their discretion,
either had their counsel review this Agreement or have knowingly waived their
rights to have counsel review this Agreement.


[SIGNATURES ON FOLLOWING PAGE]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have executed this Asset Purchase Agreement as
of the Effective Date.


“SELLER”


RECYCOOL, INC. a Minnesota Corporation




By: /s/ Marty Rosauer
Name:  Marty Rosauer
Title: President




“SELLING PRINCIPALS”


/s/ Kurt Rosauer 
KURT ROSAUER, an individual


/s/ Marty Rosauer 
MARTY ROSAUER, an individual


/s/ Dennis Scott 
DENNIS SCOTT, an individual




“BUYER”


GLYECO ACQUISITION CORP. #1, an Arizona corporation




By: /s/ John d’Arc, Lorenz
John d’Arc Lorenz, II, Chairman and Chief Executive Officer


“GLYECO”


Solely for the purposes set forth in Section 3.1 and Section 7


GLYECO, INC., a Nevada corporation




By: /s/ John d’Arc, Lorenz
John d’Arc Lorenz, II, Chairman and Chief Executive Officer
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1-A


Capitalized Terms


“Ancillary Document(s)” means, collectively, the Exhibits attached to this
Agreement, the Schedules attached to this Agreement, the Seller Disclosure
Schedule, the IP Assignment, the Noncompetition Agreement, the Assignment and
Bill of Sale, the Assignment and Assumption Agreement, the Seller Financial
Statements, the Subscription Documents, the Seller Documents, the Seller Closing
Certificate, the Employment Agreements, the First Refusal Agreement, the Lease
Assignment, and all other agreements, instruments, opinions, Contracts,
certificates, documents, and other statements executed and/or delivered by any
of the Parties pursuant to the terms and conditions of this Agreement, in
connection with the Contemplated Transactions, or pursuant to the terms and
conditions of any other Ancillary Document, whether before or after the Closing.


“Contemplated Transactions” means all of the transactions contemplated by this
Agreement, any Ancillary Document, or any other agreement, instrument, opinion,
Contract, certificate, document, and other statements executed and/or delivered
by any of the Parties pursuant to the terms and conditions of this Agreement, in
connection with the Contemplated Transactions, or pursuant to the terms and
conditions of any other Ancillary Document.


“Contract” means any agreement, contract, lease, consensual obligation, promise,
or undertaking (whether written or oral and whether express or implied), whether
or not legally binding.


“Encumbrances” means any and all charges, claims, community or other marital
property interests, conditions, equitable interests, liens, options, pledges,
security interests, mortgages, rights of way, easements, encroachments,
servitudes, rights of first option, rights of first refusal, or similar
restrictions, including, without limitation, any restriction on use, voting (in
the case of any security or equity interest), transfer, receipt of income, or
exercise of any other attribute of ownership.


“Environment” means soil, land surface or subsurface strata, surface waters
(including navigable waters and ocean waters), groundwaters, drinking water
supply, stream sediments, ambient air (including indoor air), plant and animal
life, and any other environmental medium or natural resource.


“Environmental, Health and Safety Liabilities” means any cost, damages, expense,
liability, obligation, or other responsibility arising from or under any
Environmental Law or Occupational Safety and Health Law, including those
consisting of or relating to: (a) any environmental, health, or safety matter or
condition (including on-site or off-site contamination, occupational safety, and
health and regulation of any chemical substance or product); (b) any fine,
penalty, judgment, award, settlement, or Proceeding, damages, loss, claim,
demand, or response, remedial or inspection cost, or expense arising under any
Environmental Law or Occupational Safety and Health Law; (c) financial
responsibility under any Environmental Law or Occupational Safety and Health Law
for cleanup costs or corrective action, including any cleanup, removal,
containment, or other remediation or response actions (“Cleanup”) required by
any Environmental Law or Occupational Safety and Health Law (whether or not such
Cleanup has been required or requested by any Governmental Entity or any other
Person) and for any natural resource damages; or (d) any other compliance,
corrective, or remedial measure required under any Environmental Law or
Occupational Safety and Health Law.
 
 
 

--------------------------------------------------------------------------------

 


“Environmental Law” means any Legal Requirement that requires or relates to: (a)
advising appropriate authorities, employees, or the public of intended or actual
Releases of pollutants or hazardous substances or materials, violations of
discharge limits, or other prohibitions and the commencement of activities, such
as resource extraction or construction, that could have significant impact on
the Environment; (b) preventing or reducing to acceptable levels the Release of
pollutants or hazardous substances or materials into the Environment; (c)
reducing the quantities, preventing the Release, or minimizing the hazardous
characteristics of wastes that are generated; (d) assuring that products are
designed, formulated, packaged, and used so that they do not present
unreasonable risks to human health or the Environment when used or disposed of;
(e) protecting resources, species, or ecological amenities; (f) reducing to
acceptable levels the risks inherent in the transportation of hazardous
substances, pollutants, oil, or other potentially harmful substances; (g)
cleaning up pollutants that have been Released, preventing the threat of Release
or paying the costs of such clean up or prevention; or (h) making responsible
parties pay private parties, or groups of them, for damages done to their health
or the Environment or permitting self-appointed representatives of the public
interest to recover for injuries done to public assets.


“Facilities” means any real property, leasehold, or other interest in real
property currently owned or operated by Seller and/or used on connection with
the Business or the Assets.


“Governmental Authorization” means any consent, license, registration, or permit
issued, granted, given, or otherwise made available by or under the authority of
any Governmental Entity or pursuant to any Legal Requirement.


“Governmental Entity” means any federal, state, or local court, administrative
agency, or commission, or other governmental authority or instrumentality,
whether domestic or foreign.


“Hazardous Activity” means the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment, or use (including any withdrawal or other
use of groundwater) of Hazardous Material in, on, under, about, or from any of
the Facilities or any part thereof into the Environment and any other act,
business, operation, or thing that increases the danger, or risk of danger, or
poses an unreasonable risk of harm, to Persons or property on or off the
Facilities.


“Hazardous Material” means any substance, material, or waste which is or will
foreseeably be regulated by any Governmental Entity, including any material,
substance, or waste which is defined as a “hazardous waste,” “hazardous
material,” “hazardous substance,” “extremely hazardous waste,” “restricted
hazardous waste,” “contaminant,” “toxic waste,” or “toxic substance” under any
provision of Environmental Law, and including petroleum, petroleum products,
asbestos, presumed asbestos-containing material or asbestos-containing material,
urea formaldehyde, and polychlorinated biphenyls.


An individual will be deemed to have “Knowledge” of a particular fact or other
matter if: (i) that individual is actually aware of that fact or matter; or (ii)
a prudent individual could be expected to discover or otherwise become aware of
that fact or matter in the course of conducting a reasonably comprehensive
investigation regarding the accuracy of any representation, warranty, covenant,
or other agreement contained in this Agreement, in any Ancillary Document, or in
any instrument, certificate, document, or other Contract delivered in connection
with this Agreement, any Ancillary Document, or the Contemplated Transactions. A
Person (other than an individual) will be deemed to have “Knowledge” of a
particular fact or other matter if any individual who is serving, or who has at
any time served, as a director, officer, manager, member, partner, executor,
employee, agent, or trustee of that Person (or in any similar capacity) has, or
at any time had, Knowledge of that fact or other matter (as set forth in (i) and
(ii) above), and any such individual (and any individual Party to this Agreement
or any Ancillary Document) will be deemed to have conducted a reasonably
comprehensive investigation regarding the accuracy of the representations,
warranties, covenants, or other agreements contained in this Agreement, in any
Ancillary Document, or in any instrument, certificate, document, or other
Contract delivered in connection with this Agreement, any Ancillary Document, or
the Contemplated Transactions made herein or therein by that Person or
individual.
 
 
 

--------------------------------------------------------------------------------

 


“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational, or other constitution, law, ordinance, principle
of common law, code, regulation, statute, and treaty.


“Occupational Safety and Health Law” means any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, including the Occupational Safety and Health Act, and any
program, whether governmental or private (such as those promulgated or sponsored
by industry associations and insurance companies), designed to provide safe and
healthful working conditions.


“Order” means any order, injunction, judgment, decree, ruling, assessment, or
arbitration award of any arbitrator of any court, arbitrator, mediator,
government, or Governmental Entity.


“Ordinary Course of Business” means an action taken by a Person will be deemed
to have been taken in the Ordinary Course of Business only if that action: (a)
is consistent in nature, scope, and magnitude with the past practices of such
Person and is taken in the ordinary course of the normal, day-to-day operations
of such Person; (b) does not require authorization by the board of directors or
shareholders of such Person (or by any Person or group of Persons exercising
similar authority) and does not require any other separate or special
authorization of any nature; and (c) is similar in nature, scope, and magnitude
to actions customarily taken, without any separate or special authorization, in
the ordinary course of the normal, day-to-day operations of other Persons that
are in the same line of business as such Person.


“Person” means an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture, or other Governmental Entity.


“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, judicial, or
investigative, whether formal or informal, whether public or private), or other
proceeding or governmental investigation.


“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching,
or migration on or into the Environment or into or out of any property.


“Remedial Action” means all actions, including any capital expenditures,
required or voluntarily undertaken: (a) to clean up, remove, treat, or in any
other way address any Hazardous Material or other substance; (b) to prevent the
Release or threat of Release or to minimize the further Release of any Hazardous
Material or other substance so it does not migrate or endanger or threaten to
endanger public health or welfare or the Environment; (c) to perform
pre-remedial studies and investigations or post- remedial monitoring and care;
or (d) to bring all Facilities and the operations conducted thereon into
compliance with Environmental Laws and environmental Governmental
Authorizations.


“Removal,” “remedial,” and “response action” include the types of activities
covered by the United States Comprehensive Environmental Response, Compensation
and Liability Act of 1980 (CERCLA).


“Securities Act” means the Securities Act of 1933 (as amended).


“Tax(es)” means any income, gross receipts, license, payroll, employment,
excise, severance, stamp, occupation, premium, property, environmental, windfall
profit, customs, vehicle, airplane, boat, vessel or other title or registration,
capital stock, franchise, employees’ income withholding, foreign or domestic
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, alternative, add-on minimum and
other tax, fee, assessment, levy, tariff, charge, or duty of any kind whatsoever
and any interest, penalty, addition, or additional amount thereon imposed,
assessed, or collected by or under the authority of any Governmental Entity.


 
 

--------------------------------------------------------------------------------

 


Schedule 1


Assets


The Assets include the Business and all of the properties and assets of Seller,
including, without limitation, those defined in Section 1 of the Agreement, and
the Assets, if any, listed below.


No.
Assets
Service Date
1.
Fax machine
1996
2. 
Recycle equipment
1998
3. 
Equipment
1999
4. 
Improvement
2000
5. 
Equipment
2000
6. 
Recycle equipment
2001
7. 
Computer hardware
2001
8. 
Volvo truck (Mack 2003, Model MV 222, Engine E3-210)
2002
9. 
Truck BX
2002
10. 
Custom tanks
2002
11. 
Flow meter
2002
12. 
Computer hardware
2002
13. 
Computer hardware
2003
14. 
Tools
2003
15. 
Plastic pallets
2003
16. 
Distiller
2004
17. 
Tanks
2004
18. 
Compressor
2004
19. 
Sawzall
2004
20. 
Computer hardware
2005
21. 
Phone switches
2005
22. 
Cameras
2005
23. 
Air dryer
2005
24. 
Pressure washer
2005
25. 
Pallets
2005
26. 
Vacs
2005
27. 
Fan
2005
28. 
Equipment hardware
2005
29. 
Vacuum distillation unit Model VDU-2000, with 1 million Btu/hr heater, natural
gas fuel and all equipment associated with such unit
2005
30. 
Tanks
2006
31. 
Pallet racking
2006

 
 
 

--------------------------------------------------------------------------------

 
 
No.
Assets
Service Date
32. 
Pumps
2006
33. 
Tools
2006
34. 
Ladder
2006
35. 
Motor controls
2006
36. 
Rotary Screw Compressor – 2006 Atlas Copco model GX5-FF, Prod. #8152101278 Ser.#
All650619
2009

 
 
No.
Tanks
Capacity/Gallons
Use
1.
 
1,500
50/50 A-F
2.
 
1,500
50/50 A-F
3.
 
1,500
50/50 A-F
4.
 
1,500
Used A-F
5.
 
2,000
Used A-F
6.
 
2,000
Used A-F
7.
 
3,000
Used A-F
8.
 
3,000
Used A-F
9.
 
6,000
Bulk
10.
 
6,000
Bulk







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.4


Contractual Rights


Unless a new lease is entered into pursuant to Section 4.17, Office/Warehouse
Lease dated September 1, 2000 and subsequent amendments, by and between Seller
and Bolger Building Partnership, L.L.P. (and Bolger Family Limited Partnership).
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1.7


Real Property


All of Seller’s rights and interest under that certain Office/Warehouse Lease,
dated September 1, 2000 and subsequent amendments, by and between Seller and
Bolger Building Partnership, L.L.P. (and Bolger Family Limited Partnership),
only to the extent that Landlord consents to an assignment of such lease to
Buyer.
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1


Excluded Assets


The Excluded Assets include only the following:


1.  
Physical possession of all of Seller’s minute books, stock records,
organizational documents, and corporate seals. True and correct documents will
be available for Buyer to copy.

2.  
Any materials needed for tax audit purposes, which Seller may destroy after
seven calendar years and after making true and correct materials available to
Buyer to copy.

3.  
Four laptop computers and one desktop computers, none of which are located on
the premises where Seller operates its Business.

4.  
The following personal cell phone numbers: (651) 248-5654; (651) 248-5454; and
(651) 274-5882.

5.  
Trade accounts receivable equal to or greater than 90 days.

 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.2


Assumed Liabilities


Unless a new lease is entered into pursuant to Section 4.17, Office/Warehouse
Lease dated September 1, 2000 and subsequent amendments, by and between Seller
and Bolger Building Partnership, L.L.P. (and Bolger Family Limited Partnership).
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.3


Allocation of the Purchase Price


[To Be Determined And Agreed To By The Parties Prior To Closing]
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


Schedule 4.12


Signatories to Noncompetition Agreement


1.          Marty Rosauer, an individual;
2.          Kurt Rosauer, an individual; and
3.          Dennis Scott, an individual.
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


ASSIGNMENT OF INTELLECTUAL PROPERTY


THIS ASSIGNMENT OF INTELLECTUAL PROPERTY (this “Assignment”) is executed as of
________________, 2011 (the “Effective Date”), by and among RECYCOOL, INC., a Minnesota
corporation (“Assignor”), and GlyEco Acquisition Corp #1, an Arizona corporation
(“Assignee”).


RECITALS


A.          Assignor, Assignee, and certain principals of Assignor are parties
to an Asset Purchase Agreement, dated as of December 16, 2011 (the “Agreement”),
pursuant to which Assignor has agreed to sell and transfer to Assignee, and
Assignee has agreed to buy from Assignor, the Business and the Assets, including
Intellectual Property related to the ownership, possession, operation, or use of
the Assets.


B.          Intellectual Property includes, without limitation, all Trademarks,
Patents, Copyrights, Other Proprietary Rights, and Licenses of Assignors.


C.          All capitalized terms used but not otherwise defined in this
Assignment will have the meanings ascribed to such terms in the Agreement.


ASSIGNMENT


For and in consideration of the mutual promises and covenants contained in this
Assignment and in the Agreement, the receipt and sufficiency of which are hereby
acknowledged, Assignor hereby irrevocably sells, transfers, and assigns to
Assignee, and Assignee hereby accepts the transfer and assignment of, all of
Assignor’s respective worldwide right, title, and interest in, to, and under the
Assignor’s foreign and domestic Intellectual Property, including, without
limitation, the Trademarks set forth on Attachment A attached hereto, and all
rights to sue for and collect damages for the use or infringement of the
Intellectual Property, whether arising prior to or subsequent to the Effective
Date, and all goodwill associated with the Intellectual Property, the same to be
held and enjoyed by Assignee and its successors and assigns from and after the
Effective Date as fully and entirely as the same would have been held and
enjoyed by Assignor had this Assignment not been made.


This Assignment is governed by and construed in accordance with the laws of the
State of Arizona, without regard to conflict of law principles. If there is any
conflict between the terms of this Assignment and the terms of the Agreement,
the terms of this Assignment will control. The Recitals set forth above and the
exhibits attached to this Assignment are hereby incorporated into and made a
part of this Assignment.




[SIGNATURE PAGE FOLLOWS]
 
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Assignor has executed or caused its duly authorized agent to
execute this Assignment of Intellectual Property as of the Effective Date.


RECYCOOL, INC., a Minnesota corporation


By:                                                                        
Name:                                                                 
Title:                                                                      


STATE OF                       )
                                           )
County of                              


On this ______ day of _______________, 2011, before me appeared, who is the
_________________ of RECYCOOL, INC., a Minnesota corporation, the person who
signed this instrument, who acknowledged that he signed it as a free act on
behalf of the identified corporation with authority to do so.


Notary Stamp:

                                                                                                                                                                                                          
                                                
Notary Public




ACCEPTED AND AGREED:


GlyEco Acquisition Corp #1, an Arizona corporation


By:                                                                                                        
  
John d’Arc Lorenz, II, Chairman and Chief Executive Officer


STATE OF                              


County of                                


On this                  day of ______________, 2011, before me appeared John
d’Arc Lorenz, II, who is the Chairman and Chief Executive Officer of
______________________________________________, the person who signed this
instrument, who acknowledged that he signed it as a free act on behalf of the
identified corporation with authority to do so.


Notary Stamp:
                                                                                                             
                                                                                                                                                                                                           
     
Notary Public
 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT A




Including but not limited to:


1.  
Recycool;

2.  
Recycool Universal Gold;

3.  
Recycool Green;

4.  
Recycool Global;

5.  
Dynatherm HTF-50 Heat Transfer Fluid;

6.  
Dynacool XL;

7.  
GSI; and

8.  
www.recycool.net and all content on and associated with aforementioned website.

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


NONCOMPETITION AND CONFIDENTIALITY AGREEMENT


This NONCOMPETITION AND CONFIDENTIALITY AGREEMENT (the “Agreement”) is made and
entered into as of ______________________, 2011, by and among MARTY ROSAUER, an
individual (“M. Rosauer”), KURT ROSAUER, an individual (“K. Rosauer”), DENNIS
SCOTT, an individual (“Scott” and collectively with M. Rosauer and K. Rosauer,
the “Selling Principals”), and GlyEco Acquisition Corp #1, an Arizona
corporation (“Buyer”).


RECITALS


A.           Buyer, Selling Principals, and RECYCOOL, INC., a Minnesota
corporation (“Seller”), are parties to that certain Asset Purchase Agreement
(“Purchase Agreement”), dated as of December 16, 2011, relating to the purchase
by Buyer of substantially all of the assets of Seller. Capitalized terms used
but not otherwise defined in this Agreement will have the meanings ascribed to
such terms in the Purchase Agreement.


B.           Pursuant to the terms and conditions of the Purchase Agreement,
Selling Principals are executing this Agreement, in part, because such
individuals have developed and obtained substantial and detailed experience and
extensive and valuable knowledge and Confidential Information concerning Seller,
the Assets, and the Business.


C.           As a condition to the consummation of the Contemplated
Transactions, and to enable Buyer to secure more fully the benefits of its
acquisition of the Assets and the Business, as set forth in the Purchase
Agreement, and to induce the Buyer to consummate the Contemplated Transactions,
Selling Principals are entering into this Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of the premises, the payment of the Purchase
Price set forth in the Purchase Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, Selling Principals and Buyer hereby agree as
follows:


1.           Covenant Not to Compete. Each Selling Principal will not, without
Buyer’s prior written consent, directly or indirectly: (i) own, have an interest
in (other than as a less than 5.0% equity owner of any Person traded on any
national, international, or regional stock exchange or in the over-the-counter
market, which 5.0% threshold includes the as-converted amount of any securities
convertible into the equity securities of such Person), operate, join, control,
or participate in, or be connected with as an officer, employee, partner,
consultant, or otherwise with, any Person having, selling, marketing,
manufacturing, exploiting, producing, or developing any products, services, or
technology relating to the Business or the Assets; or (ii) in any manner compete
with, or become involved in any competitor of, Buyer anywhere within the
geographic boundaries of the continental United States of America (the
“Restricted Area”) for a period of seven years from the latest to occur of the
date that such Selling Principal is no longer employed by, affiliated with, or
an equity owner (either individually or as an equity owner of Seller) of Buyer
(the “Restricted Period”). If a court of competent jurisdiction concludes that
the foregoing covenants are unenforceable according to their terms, either
because of the duration of the Restricted Period or the scope of the Restricted
Area, Selling Principals and Buyer agree that a court of competent jurisdiction
will reduce the duration of the Restricted Period or the scope of the Restricted
Area so that the resulting duration and scope will be the maximum that such
court will conclude is enforceable, which education will be performed as
follows: (a) in the case of the Restricted Period, the duration will be reduced
by one month at a time until it will be the maximum enforceable duration; and,
(b) in the case of Restricted Area, such area will be reduced by eliminating
individual states one at a time therefrom starting with the state furthest from
the State of Minnesota until such area will be the maximum enforceable
geographical coverage.
 
 
 

--------------------------------------------------------------------------------

 


2.           Confidential Information.


(a)           “Confidential Information” means all information concerning the
Assets and the Business, including, without limitation: (i) any and all
know-how, improvements, trade secrets, and other information concerning the
Assets and the Business, Seller’s customer lists, and Seller’s price lists; (ii)
any and all materials containing or based, in whole or in part, on any
information included in the foregoing; (iii) any Confidential Information (as
defined in the Purchase Agreement); and (iv) the terms and conditions of the
Purchase Agreement, any Ancillary Document, and any other schedule, exhibit,
certificate, Contract, document, or instrument executed and delivered pursuant
thereto. “Confidential Information” does not include information that is or
becomes generally known or available to the public (other than by reason of the
breach of this Agreement or the Purchase Agreement or any other obligation of
confidentiality).


(b)           Selling Principals (i) will not disclose Confidential Information,
except as compelled by law pursuant to a final Order of a court of competent
jurisdiction not subject to appeal, (ii) will not use any of the Confidential
Information for any reason or purpose other than to consummate the Contemplated
Transactions or to carry out the business plan of Buyer after the Closing, and
(iii) will take all reasonably necessary and appropriate efforts to safeguard
the Confidential Information from disclosure to anyone other than Buyer and its
respective agents.


3.           Non-Solicitation. As further inducement for Buyer to enter into the
Purchase Agreement, each of the Selling Principals will not, during the
Restricted Period: (a) hire any employee or independent contractor of Buyer; (b)
induce or attempt to induce, directly or indirectly, any employee of Buyer to
leave his or her employment with Buyer; (c) interfere, in any way, with the
relationship between the Buyer and its employees; (d) induce or attempt to
induce any customer, supplier, licensee, or business relation of Buyer to cease
doing business with Buyer, or in any way interfere with the relationship between
any customer, supplier, licensee, or business relation of Buyer; or (e) solicit,
directly or indirectly, either for himself/herself or any other Person, the
business of any Person known to any of the Selling Principals or reasonably
believed by any of the Selling Principals to be a customer of Buyer, whether or
not any of the Selling Principals had personal contact with such Person.


4.           Enforcement. Selling Principals agree and acknowledge that a
violation of this Agreement will constitute immediate, irreparable harm to Buyer
for which monetary damages are insufficient. The parties hereto therefore agree
that, in addition to any other rights or remedies, Buyer is entitled to seek and
obtain (a) a decree or Order of specific performance to enforce the observance
and performance of the agreements, covenants, or obligations in this Agreement,
and (b) an injunction restraining any breach or threatened breach of this
Agreement. Selling Principals further agree that Buyer will not be required to
obtain, and each of the Selling Principals irrevocably waives any right that he
or she may have to require Buyer to, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 4.


5.           Acknowledgments. Selling Principals each agree and acknowledge that
the rights and consideration provided for in this Agreement and the Purchase
Agreement are adequate consideration for the agreements herein made by each of
them and that such covenants, and the territorial, time, and other limitations
with respect thereto, are reasonable and properly required for the adequate
protection of Buyer’s acquisition of the Business and the Assets, and Selling
Principals each agree and acknowledge that such limitations are reasonable with
respect to their business activities, and do not impose undue hardship on them.


6.           Assignment. This Agreement may not be assigned by Selling
Principals. Buyer may assign this Agreement, in whole or in part, to any Person
deriving title from Buyer to the Business or the Assets: provided, however, that
if Buyer will sell, transfer, or assign less than all of its interest in the
Business or the Assets, the obligations of Selling Principals under this
Agreement will continue both as to Buyer and as to any successor(s) in interest
of the assigned portion of the Business or the Assets.
 
 
 

--------------------------------------------------------------------------------

 


7.           Severability. If any provision of this Agreement is held by a court
of competent jurisdiction to be unenforceable, or enforceable only if modified,
such holding will not effect the validity of the remainder of this Agreement,
the balance of which will continue to be binding upon the parties hereto with
any such modification (if any) to become a part hereof and treated as though
contained in this Agreement. The parties hereto further agree that any such
court is expressly authorized to modify any unenforceable provision of this
Agreement in lieu of severing the unenforceable provision from this Agreement in
its entirety, whether by rewriting the offending provision, adding additional
language to this Agreement, deleting language, or by making such other
modification that the court deems warranted to carry out the intent of the
parties hereto as indicated by the terms of this Agreement and the Purchase
Agreement. The parties hereto expressly agree that this Agreement as so modified
by the court will be binding upon and enforceable against each of them.


8.           Counterparts. This Agreement and any amendment hereof may be
executed in any number of counterparts, each of which will be deemed an original
and all of which, together, will constitute one and the same instrument. In
producing this Agreement, it will not be necessary to produce or account for
more than one counterpart signed by the party against whom enforcement is
sought.


9.           Amendments and Waivers; Construction. No amendment, modification,
termination, or waiver of any provision of this Agreement will be effective
unless in writing and signed by all of the parties hereto, and then only to the
extent specifically set forth therein. This Agreement will not be construed more
strictly against one party by virtue of the fact that this Agreement may have
been prepared by counsel for one of the parties, it being recognized that each
of the parties hereto have contributed substantially and materially to the
preparation of this Agreement.


10.         No Waivers by Implication. No course of dealing on the part of any
party, or their respective officers, directors, employees, consultants, or
agents, nor any failure or delay by any party with respect to exercising any of
their respective rights, powers, or privileges under this Agreement or law will
operate as a waiver thereof. No waiver by any party of any condition or the
breach of any term, covenant, or agreement contained in this Agreement, whether
by conduct or otherwise, in any one or more instances will be deemed a further
or continuing waiver of any term, covenant, or agreement of this Agreement.


11.         Entire Agreement. Except as may be set forth in the Purchase
Agreement, this Agreement embodies the entire agreement and understanding
between the parties hereto and supersedes all prior agreements and
understandings between the parties hereto relating to the subject matter hereof.
If there is a conflict between the terms, conditions, representations,
warranties, and covenants contained in this Agreement and any other document,
then the provisions in this Agreement will control; provided, however, that if
any terms or conditions of this Agreement conflict with terms or conditions of
the Purchase Agreement, the terms and conditions of the Purchase Agreement will
control.


12.         Rights Cumulative. Except as set forth in this Agreement, all
rights, powers, and remedies under this Agreement are cumulative and not
alternative and are in addition to all statutes or rules of law.


13.         Incorporation of Recitals. The Recitals set forth above are hereby
incorporated into and made a part of this Agreement.


14.         Governing Law. This Agreement, and the rights and obligations of the
parties hereunder, will be governed by and construed in accordance with the laws
of the State of Arizona, without regard to its conflict of laws principles.


15.         Intended Beneficiary.  Seller and Selling Principals acknowledge
that the restrictions in this Agreement that pertain to Buyer shall also apply
to GlyEco, Inc. a Nevada corporation, the parent corporation of Buyer (“Parent
Company”) and its business.  Parent Company is an intended beneficiary under
this Agreement and shall be entitled to enforce this Agreement fully as if
Parent Company were the “buyer” under the Agreement.
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Noncompetition and
Confidentiality Agreement as of the date first above written.


SELLING PRINCIPALS:

                                                                                                                                                                                                              
MARTY ROSAUER, an individual

                                                                                                                                                                                                                              
KURT ROSAUER, an individual

                                                                                                                                                                                                                                 
DENNIS SCOTT, an individual




BUYER:


GlyEco Acquisition Corp #1, an Arizona corporation






By:                                                                                                        
John d’Arc Lorenz, II, Chairman and Chief Executive Officer




 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C


SELLER SUBSCRIPTION AGREEMENT


GlyEco, Inc.
4802 E. Ray Road, Suite 23-196
Phoenix, AZ 85044-6417
Attn: John d’Arc Lorenz, II


Ladies and Gentlemen:


1.           Subscription and Payment. This Subscription Agreement (the
“Agreement”) is being executed and delivered by RECYCOOL, INC., a Minnesota
corporation (“Seller”), pursuant to the terms and conditions of that certain
Asset Purchase Agreement, dated as of December 16, 2011 (the “Purchase
Agreement”), by and among Seller, Marty Rosauer, an individual, Kurt Rosauer, an
individual, Dennis Scott, an individual, and GlyEco Acquisition Corp #1, an
Arizona corporation (“Buyer”) and GlyEco, Inc. a Nevada corporation (“GlyEco”),
whereby Buyer is purchasing substantially all of the assets of Seller. Pursuant
to the terms and conditions of the Purchase Agreement, Seller hereby subscribes
for an aggregate total of 525,000 shares of Common Stock (the “Shares”), $0.0001
par value per share, of GlyEco, the parent company of the Buyer, to be
distributed as described in the Purchase Agreement.  Capitalized terms used but
not otherwise defined in this Agreement will have the meanings ascribed to such
terms in the Purchase Agreement. Seller understands and agrees that Buyer and
GlyEco each have the right to accept or reject this Agreement, in whole or in
part, and that this Agreement will be deemed accepted only when signed by an
authorized representative of Buyer and GlyEco. If Buyer or GlyEco learns, after
the Closing, that Seller has misrepresented any information in this Agreement,
the Purchase Agreement, any Ancillary Document, or any other document,
certificate, instrument, or Contract submitted by Seller or any of the Selling
Principals in connection with the Purchase Agreement, any Ancillary Document, or
the Contemplated Transactions, then, in addition to all other rights available
to GlyEco or Buyer, GlyEco will have the right to re-acquire the Shares from
Seller and cause an unwinding of the Contemplated Transactions.


2.           Cancellation of Subscription Agreement. Seller has no right to
cancel, revoke, or withdraw this Agreement, except as may be provided under
applicable securities laws.


3.           Representations, Warranties, Covenants, and Acknowledgements. To
induce GlyEco to issue the Shares to Seller, and knowing that both Buyer and
GlyEco are each relying upon the truth and accuracy of the following in
effectuating such issuance, consummating the Closing, and establishing
compliance with applicable foreign, federal, and state securities laws, Seller
hereby represents, warrants, covenants, and acknowledges to Buyer and to GlyEco
that:


(a)          Seller has full power to execute, deliver, and perform under each
of the following: (i) this Agreement; (ii) the Purchase Agreement; and (iii) the
Ancillary Documents to which it is a party or signatory including, without
limitation, the Accredited Investor Questionnaire to be delivered to Buyer and
to GlyEco simultaneously herewith. This Agreement is the legal and binding
obligation of and is enforceable against Seller in accordance with its terms.


(b)         The execution and delivery of this Agreement, the consummation of
the Contemplated Transactions, and the fulfillment of the terms and conditions
of this Agreement and the Purchase Agreement, will not result in the breach of
any term or condition of, or constitute a default under, or conflict with, or
cause the acceleration of any obligation under, any Contract or other instrument
of any description to which Seller is a party or by which Seller is bound, or
any judgment, decree, order, or award of any court, Governmental Entity, or
arbitrator, or any applicable Legal Requirement, law, rule, or regulation.
 
 
 

--------------------------------------------------------------------------------

 


(c)          Seller is not in breach of any representation, warranty, condition,
agreement, or covenant contained in this Agreement, the Purchase Agreement, or
any of the Ancillary Documents. All representations, warranties, and other
statements of Seller contained in this Agreement, the Purchase Agreement, or any
of the Ancillary Documents are true and correct in all respects.


(d)         Seller agrees and acknowledges that GlyEco is currently an
early-stage company and further understands and has been advised by GlyEco that
the business activities of GlyEco and an investment in the Shares are
speculative and subject to substantial risks, and there can be no guarantee of
the amount of or type of profit or loss to be realized, if any, as a result of
such investment.


(e)          Seller is an “accredited investor” as that term is defined under
Rule 501(a) of Regulation D promulgated under the Securities Act of 1933, as
amended (the “Securities Act”), and has accurately completed an Accredited
Investor Questionnaire and is simultaneously delivering such Accredited Investor
Questionnaire to Buyer and to GlyEco in order to enable Buyer and GlyEco to
verify Seller’s status as an accredited investor under the Securities Act.


(f)          Seller has been given access to full and complete information
regarding GlyEco and has utilized such access to Seller’s satisfaction for the
purpose of obtaining such information regarding GlyEco as Seller has reasonably
requested. In particular, Seller has been given a reasonable opportunity to
review such documents as Seller has requested and to ask questions of, and to
receive answers from, representatives of GlyEco concerning the terms and
conditions of the Shares and the business and affairs of GlyEco and to obtain
any additional information concerning GlyEco’s business to the extent reasonably
available so as to understand more fully the nature of this investment and to
verify the accuracy of the information supplied.


(g)         Seller represents and warrants that it has consulted with a
qualified attorney, tax advisor, or accountant, or has elected not to do so, and
understands the income tax aspects of an investment in the Shares. Seller, in
determining to invest in the Shares, and if Seller consulted Seller’s legal
counsel, tax advisor, accountants, and other advisors: (i) has been encouraged
and has had the opportunity to rely upon the advice of Seller’s legal counsel,
tax advisor, accountants, and other advisors with respect to its investment in
the Shares; and (ii) has relied solely upon the advice of Seller’s legal
counsel, tax advisor, accountants, or other financial advisors with respect to
the financial, tax, and other considerations relating to its investment in the
Shares. Seller agrees and acknowledges that neither Buyer nor GlyEco, nor anyone
on behalf of either Buyer or GlyEco, has made any representations to Seller
regarding the tax and other consequences of an investment in the Shares.


(h)         Seller has received from GlyEco all requested documents, records,
and books pertaining to its investment in the Shares so as to enable Seller to
evaluate the merits and risks of this investment. Seller agrees and acknowledges
that all documents were prepared by GlyEco and that no independent legal
counsel, accountant, or company has passed upon or assumed any responsibility
for the accuracy, completeness, or fairness of information provided to Seller
and no independent legal counsel, accountant, or company has independently
verified or investigated in any way the accuracy, completeness, or fairness of
such information.


(i)           Seller was not offered or sold the Shares, directly or indirectly,
by means of any form of general advertising or general solicitation, including,
without limitation: (i) any advertisement, article, notice, or other
communication published in a newspaper, magazine, or similar medium of
communication or broadcast over television or radio; or (ii) any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising.
 
 
 

--------------------------------------------------------------------------------

 


(j)           Seller is domiciled in the State of Minnesota and has no present
intention of becoming domiciled in any other state, country, or jurisdiction,
and the address and Employer Identification Number of Seller set forth on the
signature page hereof are Seller’s true and correct business address and
Employer Identification Number.


(k)          Seller: (i) has no need for liquidity in Seller’s investments; (ii)
warrants that all investments in and commitments to non-liquid investments are,
and after Seller’s purchase of the Shares will be, reasonable in relation to
Seller’s net worth and current needs; and (iii) warrants that any financial
information that is provided herewith by Seller, or is subsequently submitted by
Seller at the request of Buyer or GlyEco, does or will accurately reflect
Seller’s financial condition with respect to which Seller does not anticipate
any material adverse change.


(l)           Seller agrees and acknowledges that Buyer and GlyEco are relying
on exemptions from the registration requirements of the Securities Act and
afforded by applicable state and foreign statutes and regulations.


(m)         Seller understands that the Shares have not been and will not be
registered under the Securities Act, or the securities laws of any other state
or country, and are subject to substantial restrictions on transfer and that (i)
GlyEco has no obligation or intention to register the Shares for resale or
transfer under the Securities Act or any state or country securities laws, or to
take any action (including the filing of reports or the publication of
information as required by Rule 144 under the Securities Act) which would make
available any exemption from the registration requirements of any such laws, and
(ii) Seller, therefore, may be precluded from selling or otherwise transferring
or disposing of the Shares for an indefinite period of time or at any particular
time. Further, Seller agrees and acknowledges that the Shares will be
characterized as “restricted securities” under the United States federal
securities laws inasmuch as they are being acquired from Buyer in a transaction
not involving a public offering and that under such laws and applicable
regulations the Shares may be resold without registration under the Securities
Act only in certain limited circumstances. In this connection, Seller represents
and warrants that it is familiar with Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.


(n)         Seller agrees and acknowledges that certificates evidencing the
Shares may bear one or all of the following legends or legends similar in
substance to such legends:


A.           THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
SECURITIES ACT), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY; and


B.           Any legend required by applicable state “blue sky” or other
applicable foreign securities laws, rules, and regulations.
 
 
 

--------------------------------------------------------------------------------

 


(o)         Seller agrees and acknowledges that, except upon certain limited
circumstances, the restrictions on the sale, transfer, and disposition of the
Shares will also apply to any and all other securities issued or otherwise
acquired with respect to the Shares including, without limitation, any dividend,
capital adjustment, exchange, or any distribution of interests or securities
pursuant to any corporate reorganization, reclassification, or similar event.


(p)         Seller agrees and acknowledges that the Shares are being acquired
for Seller’s own account without a view to public distribution, transfer,
resale, or assignment and that Seller has no contract, undertaking, agreement,
or arrangement to sell or otherwise transfer or dispose of the Shares or any
portion thereof to any other Person.


(q)         Seller can bear the economic risk of an investment in the Shares,
and has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the investment in the Shares.
Seller has not been organized for the purpose of acquiring the Shares.


(r)          Seller agrees that it will not sell or otherwise transfer or
dispose of the Shares, or any portion thereof, unless such Shares are registered
under the Securities Act or any other applicable state or foreign securities
laws, or Seller obtains an opinion of counsel satisfactory to GlyEco that the
Shares may be sold in reliance on an exemption from such registration
requirements.


(s)          Seller understands that no federal, state, or foreign agency,
including the Securities and Exchange Commission and the securities commissions
or authorities of any other state or country, has approved or disapproved the
Shares or made any finding or determination as to the fairness of the Shares for
investment.


(t)          Seller is not subject to any back-up withholding provisions of
Section 3406(a)(1) of the Code.


(u)         If subject to the ERISA, Seller is aware of and has taken into
consideration the diversification requirements of Section 404(a)(3) of ERISA in
determining to invest in the Shares and Seller has concluded that the purchase
of the Shares is prudent.


(v)         The foregoing representations and warranties and the information
provided by Seller in this Agreement are true and accurate as of the date hereof
and will survive the Closing. Seller understands that the Shares are being
offered and sold in reliance on specific exemptions from the registration
requirements of federal, state, and foreign laws and that Buyer and GlyEco are
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgements, and understandings set forth herein and the
information provided by Seller in this Agreement in order to determine the
suitability of Seller to acquire the Shares. Seller agrees promptly to notify
Buyer and GlyEco of any changes to any of the foregoing.


4.           “Market Stand-Off” Agreement. For a period of one-year after the
Closing, Seller hereby agrees that, Seller will not sell or otherwise transfer,
make any short sale of, grant any option for the purchase of, or enter into any
hedging or similar transaction with the same economic effect as a sale, of the
Shares during the period commencing on the Closing Date and ending on a date
determined by GlyEco for a period of up to 12 months.  To further evidence this
Agreement, Seller will execute a market standoff agreement with GlyEco or said
underwriters, and brokering institutions in customary form consistent with the
provisions of this Section 4.
 
 
 

--------------------------------------------------------------------------------

 


In order to enforce the foregoing agreements, GlyEco may impose stop-transfer
instructions with respect to the Shares until the end of such period. Seller
agrees and acknowledges that a legend reading substantially as follows may be
placed on all certificates representing Shares:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LOCK-UP, AS SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE ORIGINAL HOLDER OF THESE
SECURITIES, A COPY OF WHICH IS ON FILE AT THE COMPANY’S PRINCIPAL OFFICE. SUCH
LOCK- UP PERIOD IS BINDING ON TRANSFEREES OF THESE SHARES.


5.           Covenants and Indemnity.


(a)           The representations, warranties, covenants, and agreements set
forth in this Agreement are made or given by Seller to Buyer and to GlyEco in
connection with the Contemplated Transactions.


(b)           Seller will indemnify and hold harmless the Buyer Indemnified
Parties from and against any loss, damage, or liability due to or arising out of
a breach of any of the representations, warranties, covenants, agreements, and
acknowledgments set forth in this Agreement.


6.           General Provisions.


(a)           This Agreement will be governed by and construed in accordance
with the internal laws of the State of Arizona, notwithstanding any Arizona or
other conflicts-of-law provisions to the contrary. Seller acknowledges and
agrees that any action or proceeding of any kind against Seller arising out of
or by reason of this Agreement may be brought in any federal or state court of
competent jurisdiction located in the State of Arizona, and hereby irrevocably
consents to the jurisdiction of any such court.


(b)           This Agreement and the rights, powers, and duties set forth herein
will be binding upon Seller and its successors and permitted assigns and will
inure to the benefit of GlyEco and Buyer and their respective successors and
assigns.


(c)           If any provision of this Agreement is invalid or unenforceable
under any applicable statute or rule of law, then such provision will be deemed
inoperative to the extent that it may conflict therewith and will be deemed
modified to conform with such statute or rule of law, but such provision will
not affect the validity or enforceability of any other provision hereof.


(d)           This Agreement may be executed through the use of separate
signature pages or in any number of counterparts, and each of such counterparts
will, for all purposes, constitute one agreement binding on all parties,
notwithstanding that all parties are not signatories to the same counterpart.
(e)           This Agreement, the Purchase Agreement, and the Ancillary
Documents contain the entire agreement of the parties hereto with respect to its
subject matter and supersede all prior agreements, understandings, or
arrangements the parties hereto, whether oral or written, with respect to the
subject matter hereof. There are no representations, warranties, covenants, or
other agreements except as stated or referred to in this Agreement, the Purchase
Agreement, and the Ancillary Documents with regard to the subject matter hereof.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 
GLYECO, INC.
SUBSCRIPTION AGREEMENT SIGNATURE PAGE


IN WITNESS WHEREOF, intending to irrevocably bind Recycool, Inc., a Minnesota
corporation, by this Subscription Agreement, Seller is executing this
Subscription Agreement on __________________________, 2011.


Seller hereby subscribes for an aggregate total of _________________ shares of
Common Stock, $0.0001 par value per share, of GlyEco, Inc., a Nevada
corporation, to be allocated and distributed as set forth in the Purchase
Agreement.


Name(s) in which the Shares are to be registered: Recycool, Inc., a Minnesota
corporation


Employer Identification
Number:                                                                          
Principal Place of
Business:                                                                       
Principal Place of Business
Address:                                                                
Email
Address:                                                                                          
                                                                                                           
 


RECYCOOL, INC., a Minnesota corporation




By:                                                                        
                                                                           
Name:                                                                  
                                                                           
Title:                                                                        
                                                                           
 


SUBSCRIBED AND SWORN to before me this ______ the day of _________________,
2011.




Notary
Seal:                                                                                                                                                   
Notary Public


ACCEPTED ON   ___________, 2011.


GLYECO, INC., a Nevada corporation




By:                                                                           
John d’Arc Lorenz, II, Chairman and Chief Executive Officer


GlyEco Acquisition Corp #1, an Arizona corporation




By:                                                                           
John d’Arc Lorenz, II, Chairman and Chief Executive Officer
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D


SELLER ACCREDITED INVESTOR QUESTIONNAIRE


GlyEco, Inc.
4802 E. Ray Road, Suite 23-196
Phoenix, AZ 85044
Attn: John d’Arc Lorenz, II, President


Ladies and Gentlemen:


The information contained herein is being furnished to GlyEco, Inc., a Nevada
corporation (“GlyEco”), and GlyEco Acquisition Corp #1, an Arizona corporation
and wholly-owned subsidiary of GlyEco (“Buyer”), by Recycool, Inc., a Minnesota
corporation (“Seller”), to establish that certain criteria are met that would
permit the issuance of the Shares by GlyEco to Seller pursuant to the terms and
conditions of that certain Asset Purchase Agreement, dated as of December 16,
2011 (the “Purchase Agreement”), by and among Seller, Buyer, Marty Rosauer, an
individual, Kurt Rosauer, an individual, and Dennis Scott, an individual.


Please complete, sign, date, and return one copy of this Accredited Investor
Questionnaire to Buyer and to GlyEco along with your executed Subscription
Agreement.Your investment in the Shares is being consummated pursuant to an
exemption from registration under the Securities Act. Capitalized terms used but
not otherwise defined in this Accredited Investor Questionnaire will have the
meanings ascribed to such terms in the Subscription Agreement. Seller
understands that: (i) Buyer and GlyEco will rely upon the information contained
herein for purposes of such determination; (ii) the Shares will not be
registered under the Securities Act or any applicable state or foreign laws and
are being issued in reliance on an exemption(s) from registration provided by
the Securities Act and applicable state or foreign laws or regulations; and
(iii) this Accredited Investor Questionnaire is not an offer to sell the Shares.


Seller represents to Buyer and to GlyEco that: (a) the information contained
herein is complete and accurate and may be relied upon by Buyer and GlyEco; and
(b) Seller will notify Buyer and GlyEco in writing immediately of any material
change in any of such information occurring prior to the purchase of the Shares,
if any purchase is made, by Seller.


SELLER UNDERSTANDS AND AGREES THAT, ALTHOUGH THIS QUESTIONNAIRE WILL BE KEPT
STRICTLY CONFIDENTIAL, BUYER AND GLYECO MAY PRESENT THIS QUESTIONNAIRE TO SUCH
PARTIES AS THEY DEEM ADVISABLE IF CALLED UPON TO ESTABLISH THE AVAILABILITY
UNDER ANY FEDERAL, STATE, OR FOREIGN SECURITIES LAWS OF AN EXEMPTION FROM
REGISTRATION.


Seller is willing and able to bear the economic risk of an investment in the
Shares. In making this statement, consideration has been given to whether Seller
could afford to hold the Shares for an indefinite period and whether, at this
time, Seller could afford a complete loss. Seller offers, as evidence of ability
to bear economic risk, the information hereinafter set forth in this Accredited
Investor Questionnaire.


1.          Investor Information. Buyer and GlyEco may only accept subscriptions
from Persons who meet accredited investor requirements. Therefore, certain
information is requested below.


(A)         Name: Recycool, Inc., a Minnesota corporation
               EIN:           41-1812261                                                               
(B)          Business Address: PO Box 54 Hugo, MN 55038
                                                                                                                                     
   
                                                 
                                                                                
           
    Telephone Number: 651-653-5074                        
 
 
 

--------------------------------------------------------------------------------

 
 
2.          Seller is a corporation.


(A)          CORPORATION.


(i)  Date Incorporated: 5-15-1995
(ii)  State of Incorporation:
MN                                                                                                     
(iii)  Name of President: Marty
Rosauer                                                                                                
(iv)  Name of Authorized Officer: Marty
Rosauer                                                                                                
(v)  Title of Authorized Officer: President
(iv) Names of Shareholders: Kurt Rosauer, Marty Rosauer, Dennis Scott 
(v)  Names of Directors: Kurt Rosauer, Marty Rosauer, Dennis Scott 
(vi)  Names of Officers: Kurt Rosauer, Marty Rosauer, Dennis Scott


3.          Indicate whether Seller is acting solely for Seller’s own account
for investment and not with a view to resale or distribution of the Shares:


 X         Yes                       No


If not, please explain:
 

       



4.          The exemption from registration under the Securities Act pursuant to
Regulation D promulgated thereunder permits sales by the issuer to “accredited
investors.”Listed below are applicable categories of “accredited investors.”
Please check the appropriate space provided below if you fall within one or more
of these categories.


Seller meets one or more of the following “accredited” categories as indicated
in the space provided below (check any and all appropriate categories):


                                   (A)  Any bank as defined in section 3(a)(2)
of the Securities Act, or any savings and loan association or other institution
as defined in section 3(a)(5)(A) of the Securities Act whether acting in its
individual or fiduciary capacity; any broker or dealer registered pursuant to
section 15 of the Securities Exchange Act of 1934; any insurance company as
defined in section 2(a)(13) of the Securities Act; any investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in section 2(a)(48) of that act; any Small Business
Investment Company licensed by the U.S. Small Business Administration under
section 301(c) or (d) of the Small Business Investment Act of 1958; any plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; any
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a self-
directed plan, with investment decisions made solely by persons that are
accredited investors.
 
 
 

--------------------------------------------------------------------------------

 


                                    (B)  Any organization described in section
501(c)(3) of the Internal Revenue Code, corporation, Massachusetts or similar
business trust, or partnership, not formed for the specific purpose of acquiring
the securities offered, with total assets in excess of $5,000,000.


                X                 (C)  An entity in which all equity owners are
accredited investors.


The information contained in this Accredited Investor Questionnaire is complete
and accurate, and Seller will notify Buyer and GlyEco promptly of any change in
any of such information. Seller realizes and understands that, but for the truth
of the information contained herein, Seller would not receive consideration by
Buyer or GlyEco pertaining to this investment.


EXECUTED this ____ day of ____________________, 2011.


RECYCOOL, INC., a Minnesota corporation




By:                                                                          
Name:                                                                          
Title:                                                                          
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E


ASSIGNMENT AND BILL OF SALE


1.          Sale and Transfer of Assets. For good and valuable consideration,
the receipt, adequacy, and legal sufficiency of which are hereby acknowledged,
and as contemplated by Section 9 of that certain Asset Purchase Agreement, dated
as of December 16, 2011 (the “Purchase Agreement”), by and among by and among
RECYCOOL, INC., a Minnesota corporation (“Seller”), MARTY ROSAUER, an individual
(“M. Rosauer”), KURT ROSAUER, an individual (“K. Rosauer”), DENNIS SCOTT, an
individual (“Scott” and collectively with M. Rosauer and K. Rosauer, the
“Selling Principals”), and GlyEco Acquisition Corp #1, an Arizona corporation
(“Buyer”), Seller hereby sells, transfers, assigns, conveys, grants, and
delivers to Buyer, effective at the Closing (as defined in the Purchase
Agreement), all of Seller’s right, title, and interest in and to the Business
and all of the Assets (as defined in the Purchase Agreement). Capitalized terms
used but not otherwise defined in this Assignment and Bill of Sale will have the
meanings ascribed to such terms in the Purchase Agreement.


2.          Further Actions. Seller covenants and agrees to warrant and defend
the sale, transfer, assignment, conveyance, grant, and delivery of the Business
and the Assets hereby made against all Persons whomsoever, to take all steps
reasonably necessary to establish the record of Buyer’s title to the Business
and the Assets, and to execute and deliver further instruments of transfer and
assignment and take such other action as Buyer may reasonably request to more
effectively transfer and assign to and vest in Buyer the Business and each of
the Assets, all at the sole cost and expense of Seller.


3.          Power of Attorney. Without limiting Section 3 hereof, Seller hereby
constitutes and appoints Buyer the true and lawful agent and attorney in fact of
Seller, with full power of substitution and resubstitution, in whole or in part,
in the name and stead of Seller, but on behalf and for the benefit of Buyer and
its successors and assigns, from time to time:


(a)          to demand, receive, and collect any and all of the Assets and to
give receipts and releases for and with respect to the same, or any part
thereof;


(b)          to institute and prosecute, in the name of Seller or otherwise, any
and all Proceedings at law, in equity, or otherwise, that Buyer or its
successors and assigns may deem proper in order to collect or reduce to
possession any of the Assets and in order to collect or enforce any claim or
right of any kind hereby assigned or transferred, or intended so to be;


(c)          to do all things legally permissible, required, or reasonably
deemed by Buyer to be required to recover and collect the Assets and to use
Seller’s names in such manner as Buyer may reasonably deem necessary for the
collection and recovery of same; and


(d)          to execute and deliver all documents and assignments and to make
all filings and recordings in order to effectuate the transfer to Buyer of all
title and ownership of Seller in the Assets, including, but not limited to, all
applicable Intellectual Property, trade names, Trademarks, and service marks.


Seller hereby declares that the foregoing powers are coupled with an interest
and are and will be irrevocable by Seller.
 
 
 

--------------------------------------------------------------------------------

 


4.          Terms of the Purchase Agreement. The terms of the Purchase
Agreement, including, without limitation, Seller’s representations, warranties,
covenants, agreements, and indemnities relating to the Business and the Assets,
are incorporated herein by this reference. Seller acknowledges and agrees that
the representations, warranties, covenants, agreements, and indemnities
contained in the Purchase Agreement will not be superseded hereby but will
remain in full force and effect to the full extent provided therein.In the event
of any conflict or inconsistency between the terms of the Purchase Agreement and
the terms hereof, the terms of the Purchase Agreement will control.


5.          Miscellaneous.


(a)          Headings. The section headings used herein are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Assignment and Bill of Sale.


(b)          Governing Law. This Assignment and Bill of Sale will be governed by
and construed in accordance with the laws of the State of Arizona.


(c)          Counterparts. This Assignment and Bill of Sale may be executed in
one or more counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument.


IN WITNESS WHEREOF, Seller has executed this Assignment and Bill of Sale as of
the Closing Date.


RECYCOOL, INC., a Minnesota corporation




By:                                                                          
Name:                                                                           
Title:                                                                          
 


ACCEPTED AND AGREED:


GlyEco Acquisition Corp #1, an Arizona corporation




By:                                                                           
John d’Arc Lorenz, II, Chairman and Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 


EXHIBIT F


ASSIGNMENT AND ASSUMPTION AGREEMENT


1.          Assumption of Liabilities and Contracts. For good and valuable
consideration, the receipt, adequacy, and legal sufficiency of which are hereby
acknowledged, and as contemplated by Section 2.2 of that certain Asset Purchase
Agreement, dated as of December 16, 2011 (the “Purchase Agreement”), by and
among RECYCOOL, INC., a Minnesota corporation (“Seller”), MARTY ROSAUER, an
individual (“M. Rosauer”), KURT ROSAUER, an individual (“K. Rosauer”), DENNIS
SCOTT, an individual (“Scott” and collectively with M. Rosauer and K. Rosauer,
the “Selling Principals”), and GlyEco Acquisition Corp #1, an Arizona
corporation (“Buyer”), effective at the Closing (as defined in the Purchase
Agreement), Seller hereby sells, transfers, assigns, conveys, grants, and
delivers to Buyer and Buyer hereby accepts the foregoing assignment and hereby
agrees to perform all of Seller’s liabilities and obligations arising from and
after the Closing only under the contracts and liabilities described on
Attachment A attached hereto (collectively, the “Assumed
Liabilities”).Capitalized terms used but not otherwise defined in this
Assignment and Assumption Agreement will have the meanings ascribed to such
terms in the Purchase Agreement


2.          Further Actions. Seller will execute and deliver further instruments
of transfer and assignment and take such other action as Buyer may reasonably
request to more effectively transfer and assign to and vest in Buyer each of the
Assumed Liabilities, all at the sole cost and expense of Seller.


3.          Terms of the Purchase Agreement. The terms of the Purchase
Agreement, including, without limitation, Seller’s representations, warranties,
covenants, agreements, and indemnities relating to the Assumed Liabilities, are
incorporated into this Assignment and Assumption Agreement by this reference.
Seller acknowledges and agrees that the representations, warranties, covenants,
agreements, and indemnities made by Seller in the Purchase Agreement will remain
in full force and effect to the full extent provided therein. In the event of
any conflict or inconsistency between the terms and conditions of the Purchase
Agreement and the terms and conditions of this Assignment and Assumption
Agreement, the terms and conditions of the Purchase Agreement will control.


4.          Indemnification. Seller will pay, defend, indemnify, save, and keep
harmless the Buyer Indemnified Parties against and from all liabilities,
demands, claims, actions, losses, fines, penalties, damages, costs, and expenses
arising out of or relating to any of Seller’s liabilities and obligations,
except for the Assumed Liabilities expressly assumed by Buyer under this
Assignment and Assumption Agreement and set forth on Attachment A attached
hereto.


5.          Miscellaneous.


a.          Headings. The section headings used herein are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Assignment and Assumption Agreement.


b.          Governing Law. This Assignment and Assumption Agreement will be
governed by and construed in accordance with the laws of the State of Arizona.


c.          Counterparts. This Assignment and Assumption Agreement may be
executed in one or more counterparts, each of which will be deemed an original
but all of which together will constitute one and the same instrument.
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption Agreement as of the Closing Date.


SELLER:


RECYCOOL, INC., a Minnesota corporation




By:                                                                           
Name:                                                                          
Title:                                                                          
 


BUYER:




GlyEco Acquisition Corp #1, an Arizona corporation




By:                                                                           
John d’Arc Lorenz, II, Chairman and Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 


ATTACHMENT A
Assumed Liabilities


Unless a new lease is entered into pursuant to Section 4.17, Office/Warehouse
Lease dated September 1, 2000 and subsequent amendments, by and between Seller
and Bolger Building Partnership, L.L.P.






 
 
 
 

 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT G


SELLER CLOSING CERTIFICATE


I, ___________________________________, do hereby certify that:


1.           I am the duly elected and acting of RECYCOOL, INC., a Minnesota
corporation, organized, existing, and in good standing under the laws of the
State of Minnesota (the “Company”).


2.           Attached hereto as Attachment A is a true and complete copy of the
Bylaws of the Company. The Bylaws attached as Attachment A have not been
amended, rescinded, or modified, and is in full force and effect and will be in
full force and effect at the Closing.


3.           Attached hereto as Attachment B and Attachment C are a true and
complete copies of all resolutions adopted by the shareholders and the Board of
Directors of the Company, respectively, authorizing the execution, delivery, and
performance of the Asset Purchase Agreement by and among the Company, MARTY
ROSAUER, an individual, KURT ROSAUER, an individual, DENNIS SCOTT, an
individual, and GlyEco Acquisition Corp #1, an Arizona corporation (“Buyer”),
dated as of ___________________, 2011 (the “Purchase Agreement”), and all
related agreements and other documents. All capitalized terms used but not
otherwise defined in this Seller Closing Certificate will have the meanings
ascribed to such terms in the Purchase Agreement. All such resolutions attached
as Attachment B and Attachment C: (i) are in full force and effect and will be
in full force and effect at the Closing; (ii) constitute all of the resolutions
adopted by the shareholders and the Board of Directors of the Company in
connection with the Contemplated Transactions and the Purchase Agreement; and
(iii) have note been amended, rescinded, or modified.


4.           Attached hereto as Attachment D is a true and correct copy of the
Articles of Incorporation of the Company filed with the Minnesota [Secretary of
State] ____________. The Articles of Incorporation attached as Attachment D have
not been amended, rescinded, or modified, and are in full force and effect and
will be in full force and effect at the Closing.


5.           The following individual is the duly qualified and acting officer
of the Company in the capacity indicated, and the signature set forth after his
or her name and title is his or her true and genuine signature:
 

  Name Office Signature  

 

 
The specimen signature above includes the signature of the duly qualified
officer of the Company executing on behalf of the Company the Purchase
Agreement, the Ancillary Documents, and any other document, Contract, or
instrument furnished by the Company pursuant to the Purchase Agreement.


6.           All of the representations and warranties of Seller and Selling
Principals set forth in the Purchase Agreement, the Ancillary Documents, and any
other document, Contract, or instrument furnished by Seller and Selling
Principals pursuant thereto are true and correct, and will be true and correct
at the Closing.
 
 
 

--------------------------------------------------------------------------------

 


7.           The Company has performed and complied in all material respects
with all covenants and agreements under the Purchase Agreement and the Ancillary
Documents required to be performed or complied with by the Company on or prior
to the Closing.


8.           At the Closing, no action or Proceeding by or before any
Governmental Entity has been or will have been instituted or threatened (except
those subsequently settled, dismissed, or otherwise terminated) which is
reasonably expected to restrain, prohibit, or invalidate the Contemplated
Transactions or would otherwise have a material adverse effect on the Assets or
the Business.


9.           At the Closing, the Company has obtained all consents,
authorizations, and approvals of all Governmental Entities and other Persons
which were required to be obtained in order to consummate the Contemplated
Transactions.


IN WITNESS WHEREOF, this Seller Closing Certificate is executed as of
____________ ____, 2011.


The undersigned, as of RECYCOOL, INC., a Minnesota corporation, does hereby
certify that the foregoing signature in Section 5 of this Seller Closing
Certificate is the true and genuine signature of______________________,
_________________ of the Company.


RECYCOOL, INC., a Minnesota corporation




By:                                                                          
Name:                                                                          
Title:                                                                          
 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT A
Bylaws
 
(Attached)
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT B


Resolution of Shareholders


(Attached)
















 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT C


Resolution of the Board of Directors


(Attached)
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT D


Articles of Incorporation


(Attached)




 
 
 

 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT H


BUYER CLOSING CERTIFICATE


I, John d’Arc Lorenz II, do hereby certify that:


1.           I am the duly elected and acting President of GlyEco Acquisition
Corp #1, an Arizona corporation (the “Company”).


2.           Attached hereto as Attachment A is a true and complete copy of the
Bylaws of the Company. The Bylaws attached as Attachment A have not been
amended, rescinded, or modified, and are in full force and effect and will be in
full force and effect at the Closing.


3.           Attached hereto as Attachment B are a true and complete copies of
all resolutions adopted by the Board of Directors of the Company authorizing the
execution, delivery, and performance of the Asset Purchase Agreement by and
among the Company, RECYCOOL, INC., a Minnesota corporation (“Seller”), MARTY
ROSAUER, an individual, KURT ROSAUER, an individual, DENNIS SCOTT, an
individual, dated as of ______________, 2011 (the “Purchase Agreement”), and all
related agreements and other documents. All capitalized terms used but not
otherwise defined in this Buyer Closing Certificate will have the meanings
ascribed to such terms in the Purchase Agreement. The resolutions attached as
Attachment B are currently in full force and effect and constitute all of the
resolutions adopted by the Board of Directors of the Company in connection with
the Contemplated Transactions.


4.           Attached hereto as Attachment C is a true and correct copy of the
Certificate of Incorporation of the Company, filed with the Delaware Secretary
of State on ________________, 2011, which Certificate of Incorporation has not
been amended, rescinded, or modified.


1. The following individual is a duly elected, qualified, and acting officer of
the Company in the capacity indicated, and the signature set forth after his
name and title is his true and genuine signature:
 

  Name Office Signature     John d’Arc Lorenz, II   Chairman and Chief Executive
Officer                                                                         

  
 
The specimen signature above includes the signature of the officer of the
Company executing on behalf of the Company the Purchase Agreement, the Ancillary
Documents, and any other document or instrument furnished by the Company
pursuant to the Purchase Agreement.


6.           All of the representations and warranties of Buyer set forth in the
Purchase Agreement are true and correct and will be true and correct at the
Closing.


7           The Company has performed and complied in all material respects with
all covenants and agreements set forth in the Purchase Agreement required to be
performed or complied with by the Company on or prior to the Closing.
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Buyer Closing Certificate is executed as of as of
_________ _____, 2011.




GlyEco Acquisition Corp #1, an Arizona corporation


By:                                                                           
John d’Arc Lorenz, II, Chairman and Chief Executive Officer
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


ATTACHMENT A


Bylaws


(Attached)


 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT B


Resolutions of the Board of Directors


(Attached)














 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT C


Certificate of Incorporation


(Attached)












 
 

--------------------------------------------------------------------------------

 